                   Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 1 of 201




                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF FLORIDA
                                          GAINESVILLE, FL DIVISION
                                                   )
                                                          ~   Case No:    \-\~-C\/'- JJ\-AW b~            I
    DIMITRI PATTERSON,
                                                          ~
                                                          )
                                                          ) DEMAND FOR JURY TRIAL
                  Plaintiff,


          vs.
                                                          l
                                                          )
                                                          )
                                                              VERIFIED COMPLAINT FOR
                                                              DAMAGES AND INJUNCTIVE RELIEF
                                                          )

    THE MIAMI HERALD MEDIA COMPANY, THE                   ~   GENERAL DEFAMATION
    MEREDITH CORPORATION,                     )
    BALLER ALERT, INC., ROBIN LYON, BALLER ~
                                                              DEFAMATION PER SE
                                                              DEFAMATION BY IMPLICATION
    ALERT LLC, SUNBEAM TELEVISION             )               INTENTIONAL INFLICTION OF
    CORPORATION, TWENTY-FIRST CENTURY         )               EMOTIONAL DISTRESS
    FOX, INC., THE FOX CORPORATION, VERIZON~                  INVASION OF PRIVACY - FALSE
    MEDIA LLC, VERIZON COMMUNICATIONS,        )               LIGHT
                                                              PUNITIVE DAMAGES
    INC. , TRIBUNE PUBLISHING COMP ANY,       )               INJUNCTIVE RELIEF
    NEWS CORPORATION, COMCAST CORP., NBC )                    GENERAL DAMAGES
    UNIVERSAL MEDIA LLC, FOOTBALLTALK         )               NEGLIGENT INFLICTION OF
    LLC, THE GANNETT COMPANY, WARNER          )               EMOTIONAL DISTRESS
    MEDIA LLC, BH MEDIA GROUP, INC. , VOX     ~               SINGLE PUBLICATION RULE
    MEDIA, INC., THE DAILY CALLER, INC. , COX
    MEDIA GROUP, IBT MEDIA, INC. , NEWSWEEK
    MEDIA GROUP, INC., MICROSOFT
    CORPORATION, ESPN, INC., NEW MEDIA
    INVESTMENT GROUP, INC., GATEHOUSE
    MEDIA MANAGEMENT SERVICES, INC.,
    GATEHOUSE MEDIA FLORIDA HOLDINGS,
    INC. , CBS CORPORATION, JASMINE BRAND,
    MAHIR FADLE, ROBERT LITTAL
                  Defendants,
                                                                                                                \
                                                   INTRODUCTION


           1.        This action is brought by the Plaintiff, Dimitri Patterson, against a multitude of media

                outlets for the publishing of defamatory statements concerning unlawful arrests, purported


Fl ED USDC FLND GIJ
                      ~
                      I }

 OCT 25 '19 AM9:40                                            1
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 2 of 201



     criminal cases and warrants in Miami, Florida and Orlando, Florida. This action is predicated

     both on what The Articles communicate as a whole, including the headlines, captions, and

     the numerous defamatory statements concerning the Plaintiff contained within The Articles.


                                     JURISDICTION AND VENUE


2.       The Court has jurisdiction over this action pursuant to 28 U.S.C § 1332, because the

     amount in controversy exceeds $75,000.00, exclusive of interest and costs, and both the

     Plaintiff and the Defendants are citizens of different states.

3.       Venue is proper pursuant to 28 U.S.C 1391, as the Defendants are subject to this Court's

     personal jurisdiction, because all of the Defendants actions are directed to the Forum State of

     Florida.

                                              PARTIES


4.       The Plaintiff, Dimitri Patterson, was and continues to be suijuris over the age of 18 and

     a citizen of the State of Florida.

5.      At all times material hereto, the Defendant, The Miami Herald Media Company, a

     corporation organized and existing under the laws of the state of Delaware, who is registered

     with the Delaware Secretary of State with its principle place of business in California, is the

     owner of the Miami Herald.

6.       At all times material hereto, the Defendant, The Meredith Corporation, a corporation

     organized and existing under the laws of the state of Iowa who is registered with The Iowa

     Secretary of State with its principle place of business in Des Moines, Iowa, is the owner of

     Sports Illustrated, the Defendant is the "information content provider" pursuant to 47 U. S.C.

     § 230 (f)(3) and is liable for their subsidiary actions pursuant to Florida Statute 836. 03.




                                                   2
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 3 of 201



7.        At all times, material hereto, the Defendant, Baller Alert, Inc., an active corporation

      organized and existing under the laws of the State of Florida who is registered with the

      Florida Department of State with its principle place of business in Miami, FL.

8.        At all times, material hereto, the Defendant, Baller Alert, LLC, a dissolved corporation

      organized and existing under the laws of the State of Florida who is registered with the

      Florida Department of State with its principle place of business in Miami, FL.

9.       At all times, material hereto, the Defendant, Robin Lyon who is a citizen of Florida is the

      owner of Baller Alert Inc. and Baller Alert, LLC and controls, maintains and operates the

      social media handle @balleralert on the global social media platform Instagram.

10.      At all times, material hereto, the Defendant, Sunbeam Television Corporation, the owner

      of WSVN Channel 7, a corporation organized and existing under the laws of the State of

      Florida, who is registered with the Florida Secretary of State, with its principle place of

      business in Miami, FL. Sunbeam Television Corporation is the content provider pursuant to

      47 U.S.C. § 230 (f)(3).

11.      At all times, material hereto, the Defendant, BH Media Group, Inc., the owner of WPLG

      Local 10, a corporation organized and existing under the laws of the State of Delaware, who

      is registered with the Delaware Department of State, with its principle place of business in

      Omaha, NE.

12.      At all times, material hereto, the Defendant, VOX Media Group, Inc., owner of Bleeding

      Green Nation, a corporation organized and existing under the laws of the State of Delaware,

      who is registered with the Delaware Department of State, with its principle place of business

      in Washington, D. C.




                                                   3
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 4 of 201



13.       At all times, material hereto, the Defendant, the Daily Caller, Inc., owner of the Daily

      Caller.com, is incorporated under the laws of the State of Delaware, who is registered with

      the Delaware Department of State, with its principle place of business in Washington, D.C.

14.      At all times, material hereto, the Defendant, Cox Media Group, owner ofFanBuzz.com, a

      corporation organized and existing under the laws of the State of Delaware, who is registered

      with the Delaware Department of State, with its principle place of business in the State of

      Georgia.

15.      At all times, material hereto, the Defendant, IBT Media, Inc. owner ofIBI Times.com, a

      corporation organized and existing under the laws of the State of New York who is registered

      with the New York Department of State, with its principle place of business in New York,

      NY.

16.      At all times, material hereto, the Defendant, the Microsoft Corporation, owner of

      MSN.com, a corporation organized and existing under the laws of the State of Delaware who

      is registered with the Delaware Department of State, with its principle place of business in

      Washington.

17.      At all times, material hereto, the Defendant, Newsweek Media Group, Inc., owner ofIBI

      Times.com, a corporation organized and existing under the laws of the State of New York,

      who is registered with the New York Department of State, with its principle place of business

      in New York, NY.

18.      At all times, material hereto, the Defendant, Twenty-First Century Fox, Inc., owner of

      FOX News.com, a corporation organized and existing under the laws of the State of

      Delaware, who is registered with the Delaware Department of State, with its principle place

      of business in New York, NY.




                                                   4
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 5 of 201



19.      At all times, material hereto, the Defendant, FOX Corporation, owner of FOX News.com,

      a corporation organized and existing under the laws of the State of Delaware, who is

      registered with the Delaware Department of State, with its principle place of business in New

      York, NY.

20.      At all times, material hereto, the Defendant, News Corporation, owner of the New York

      Post, a corporation organized and existing under the laws of the State of Delaware, who is

      registered with the Delaware Department of State, with its principle place of business in New

      York, NY.

21.      At all times, material hereto, the Defendant, Verizon Media LLC, owner of

      YAHOO.com, a corporation organized and existing under the laws of the State of Delaware

      who is registered with the Delaware Department of State, with its principle place of business

      in New York, NY.

22.      At all times, material hereto, the Defendant, Verizon Communications, Inc., owner of

      YAHOO.com, a corporation organized and existing under the laws of the State of Delaware,

      who is registered with the Delaware Department of State, with its principle place of business

      in New York.

23.      At all times, material hereto, the Defendant, the Tribune Publishing Company, owner of

      New York Daily News, a corporation organized and existing under the laws of the State of

      Delaware, who is registered with the Delaware Department of State, with its principle place

      of business in Chicago, IL.

24.      At all times, material hereto, the Defendant, Comcast Corp., owner of

      profootballtalk.com, a corporation organized and existing under the laws of the State of




                                                  5
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 6 of 201



      Pennsylvania, who is registered with the Pennsylvania Department of State, with its principle

      place of business in Pennsylvania.

25.      At all times, material hereto, the Defendant, NBCUniversal Media, owner of

      profootballtalk.com, a corporation organized and existing under the laws of the State of

      Delaware, who is registered with the Delaware Department of State, with its principle place

      of business in New York.

26.      At all times, material hereto, the Defendant, Footballtalk LLC, owner of

      profootballtalk.com, a corporation organized and existing under the laws of the State of West

      Virginia, who is registered with the West Virginia Department of State, with its principle

      place of business in West Virginia.

27.      At all times, material hereto, the Defendant, the Gannett Company, owner of

      usatoday .com, a corporation organized and existing under the laws of the State of Delaware,

      who is registered with the Delaware Department of State, with its principle place of business

      in Virginia

28.      At all times, material hereto, the Defendant, Warner Media LLC, owner oftmz.com, a

      corporation organized and existing under the laws of the State of Delaware, who is registered

      with the Delaware Department of State, with its principle place of business in New York,

      NY.



29.      At all times, material hereto, the Defendant, ESPN, Inc., owner of espn.com, a

      corporation organized and existing under the laws of the State of Delaware, who is registered

      with the Delaware Department of State, with its principle place of business in Bristol, CT.




                                                  6
          Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 7 of 201



30.       At all times, material hereto, the Defendant, New Media Investment Group, Inc., owner

       of Palm Beach Post, a corporation organized and existing under the laws of the State of

       Delaware, who is registered with the Delaware Department of State, with its principle place

       of business in New York.

31 .      At all times, material hereto, the Defendant, Gatehouse Media Management Services,

       Inc., owner of Palm Beach Post, a corporation organized and existing under the laws of the

       State of Delaware, who is registered with the Delaware Department of State, with its

       principle place of business in New York.

32.       At all times, material hereto, the Defendant, Gatehouse Media Florida Holdings, Inc.,

       owner of Palm Beach Post, a corporation organized and existing under the law s of the State

       of Delaware, who is registered with the Delaware Department of State, with its principle

       place of business in New York.

33.       At all times, material hereto, the Defendant, CBS Corporation, a corporation organized

       and existing under the laws of the State of Delaware, who is registered with the Delaware

       Department of State, with its principle place of business in New York.

34.       At all times, material hereto, the Defendant, Jasmine Brand, who is a citizen of

       California, is the Owner and operates the Website JasmineBrand.com.

35.       At all times, material hereto, the Defendant, Mahir Fadle, who is a citizen of California,

       is the Owner and operates the Website JasmineBrand.com.

36.       At all times, material hereto, the Defendant, Robert Littal, who is a citizen of California,

       is the Owner and operates the Website BlackSportsOnline.com.


                                     STATEMENTS OF FACTS
                                       DP's Background
37.        DP was born in Miami, FL and is 36 years of age and is a resident of the State of Florida.



                                                    7
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 8 of 201



38.      DP played in the NFL for ten years.

39.      DP is the biological father and legal guardian of one child who is 12-years-old.

40.      DP has never been charged with a crime by the State of Florida pursuant to Florida

      Jurisprudence 2d 1151, 1153, 1163, 1164, 1165, and Florida Statutes 27.181 and 28.222.

41.      DP has never had a warrant issued in his name pursuant to Florida Rules of Criminal

      Procedures 3.121, 3.131, and Florida Statute 28.222.

                        SATISFACTION OF CONDITION PRECEDENT

42.      Plaintiff, DP, has provided notice to the Defendants as required by Fla. Stat. 770.01, and

      has satisfied all conditions precedent to the filing of this lawsuit. The Defendants have

      waived all conditions precedent to the filing of this lawsuit. True and correct copies of the

      Fla. Stat. 770.01 Notice Letters are attached hereto, see Exhibit "B". The Notice demands

      for retractions of the defamatory and libelous statements, which have not been complied with

      by the Defendants by way of publishing any such retractions.

        DEFAMATORY STATEMENTS BY THE MIAMI HERALD MEDIA COMPANY

                                               ARTICLE 1

43.       Initially, Article 1 attempts to assassinate DP's character by stating that, "Dimitri

      Patterson left two Miami-Dade Police officers injured on Tuesday after he bolted from a

      courtroom when a judge ordered him placed under custody, police said", which is false. See

      Exhibit "A"

44.       Article 1 then states that, "Dimitri Patterson is expected to face charges including battery

      on a law enforcement officer", which is false. DP was never facing charges. See Exhibit "A"




                                                   8
          Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 9 of 201



45.          Article 1 continues by stating that, Dimitri Patterson "was at the Lawson E. Thomas

       Courthouse in downtown Miami at a hearing before Judge William Altfield", which is

       completely false. See Exhibit "A"

46.          Article 1 makes false claims stating that, "The judge ordered Dimitri Patterson to be

       taken into custody and he took off running", said Argemis Colome, a spokesperson for the

       Miami-Dade Police. This statement is completely false. See Exhibit "A"

47.          Article 1 states that, "Dimitri Patterson knocked down a female police officer who hit

       her head", Colome said, which is completely false. See Exhibit "A"

48.          Article 1 states that, "A male officer suffered a wrist injury", which is false. See Exhibit

       "A"

49.          Article 1 continues character assassination of DP by writing about a purported arrest

       affidavit that was already proven to be an unlawful arrest and charges that were never filed

       against him. See Exhibit "A"

50.          Article 1 goes on to state that, "Dimitri Patterson was there to meet the mother of his 1-

       year-old son", which is completely false. See Exhibit "A"

51 .         With the intent to cause irreparable harm to DP, Article 1 continues to recite defamatory

       statements in an ESPN.com article stating that, "Dimitri Patterson threw a woman and her

       son to the ground, causing the woman and child to suffer bruises on her neck and the back of

       the child's head", which are false.

52.          Article 1 continues to makes false claims by stating that, "Dimitri Patterson was

       acquitted by a jury for culpable negligence and battery in July."

                                                   ARTICLE2




                                                     9
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 10 of 201



53.        Article 2 states that, "When former Miami Dolphins Comerback Dimitri Patterson tried

      to bolt from a hearing in family court Tuesday, it took five Miami-Dade police officers to

      tackle him and get him under control" which is completely false. See Exhibit "B".

54.        With clear malice intent by having full knowledge that the statements are false, Article 2

      proceeds to recite every defamatory statement written in Article 1. See Exhibit "B"

                                               ARTICLE3

55.      Article 3 states that, "The Orange County Sherriff Office arrested Dimitri Patterson late

      Monday night for an active felony warrant" which is false. See Exhibit "C".

56.      Article 3 continues by stating that "The charges from the warrant, according to his

      booking log: battery and culpable negligence", which is false. See Exhibit "C".

57.      Article 3 continues with character assassination by stating that, "This news and arrest

      comes nine months after Patterson became combative while trying to flee a Miami-Dade

      County courtroom in August", which is completely false. See Exhibit "C".

58.      Article 3 continues stating that, "It took five police officers to tackle him and get him

      under control", which is completely false. See Exhibit "C".

             DEFAMATORY STATEMENTS BY THE JASMINE BRAND.COM

59.      "Exclusive: Ex Dolphins NFL' er Dimitri Patterson Sues Agent & Baby Mama, Accuses

      Them of Ponzi Scheme"

60.      "Ex-Miami Dolphins comerback Dimitri Patterson is accusing famed sports agent Drew

      Rosenhaus and his baby mama of participating in a criminal Ponzi scheme against him."

61.      Patterson filed suit against Rosenhaus, Miami-Dade County, Miami Police Department,

      his baby mama Erika Medina, several Miami County judges and several lawyers."




                                                  10
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 11 of 201



62.      "The scheme involves his baby mama allegedly suing him for paternity, which resulted in

      her lawyers making him believe a judge had ordered him to submit to a DNA test."

63.      "Then in 2015, he was arrested on charges of felony child abuse and battery."

64.      "He points to alleged incidents where he was coerced into paying tens of thousands to his

      baby mama and her lawyer."

            DEFAMATORY STATEMENTS BY BLACK SPORTS ONLINE.COM

65.      "Dimitri Patterson had a pretty solid NFL career before it all fell apart of when he went

      MIA from the Jets in 2014."

66.      "The scheme involves his baby mama allegedly suing him for paternity, which resulted in

      her lawyers making him believe a judge had ordered him to submit to a DNA test."

67.      "Then in 2015, he was arrested on charges of felony child abuse and battery."

         DEFAMATORY STATEMENTS BY THE @balleralert INSTAGRAM POST

68.      With the complete absence of a verified source the IG post imputes multiple felonies to

      the Plaintiff stating that, "Former NFL Player Dimitri Patterson was detained Tuesday after

      he injured two police officers." See Exhibit "A"

69.       The IG post then states that, "Patterson attempted to flee after a judge ordered him to be

      placed in custody. See Exhibit "A"

70.       With a high degree of awareness of the post's falsity the IG post continues by stating

      that, "While running, a female officer was knocked over by Patterson, consequently hitting

      her head. As a result, she was forced to go to the hospital." See Exhibit "A"

71.        The IG post makes false claims stating that, "Patterson also injured a male officer's

      wrist while fleeing. See Exhibit "A"




                                                  11
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 12 of 201



72.        The IG post continues character assassination of DP stating "Patterson will face charges,

      including battery on a law enforcement officer." See Exhibit "A"

      DEFAMATORY STATEMENTS IN THE SPORTS ILLUSTRATED ARTICLE, AND
                       MEREDITH CORPORATION

73.       Initially, Article 1 attempts to assassinate DP's character by stating that, "DP injured two

      police officers while trying to abruptly exit a Miami-Dade courthouse and avoid being

      arrested, according to the Miami Herald", which is completely false. See Exhibit "A"

74.     The Article then states that, "A judge orders DP to be placed in custody, leading him to

      attempt to flee from the court, according to the Herald" which is false. See Exhibit "A"

75.      The Article continues by stating that, "While running, Patterson knocked down a female

      officer who hit her head, forcing her to go to the hospital, and he injured a male officer's

      wrist, according to the Herald" which is false. See Exhibit "A"

76.      The Article continues character assassination of DP by stating that, "In 2014, DP was

      with the Jets during the preseason, but was let go shortly after going missing and not showing

      up for a preseason game". Which is false. See Exhibit "A"

77.      The Article is false in its overall defamatory portrayal of DP as a violent, impulsive,

      unstable person. The Article is also defamatory in many of its specific details.

                  DEF AMATORY STATEMENTS BY SUNBEAM TELEVISION
                               CORPORATION/WSVN

78.      "The 34 year-old was handcuffed by U.S. Marshalls in Orlando for an active felony

      warrant issued on Nov. 1 out of Miami-Dade County".

79.      " Patterson was previously charged for battery on a law enforcement officers after he

      injured two cops while trying to escape a Downtown Miami courtroom on Aug 15".

80.      "Both officers were treated at Jackson Memorial Hospital and eventually released".




                                                   12
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 13 of 201




81.       "Patterson was given a 180,000.00 bond and faces several charges including battery on

       law enforcement and resisting an officer without violence."

82.        "He also has to surrender his passport".

83 .       "Two Miami-Dade Police officers were injured as they tried to stop a defendant, who

       happens to be a former Dolphins player, from fleeing the Lawson E Thomas Courthouse

       Center, Tuesday."

84.       "According to police, one officer suffered a head injury and a second officer sustained a

       wrist injury while they tried to subdue 34-year-old former NFL player Dimitri Patterson."

85.       "According to officials, when the first officer entered courtroom 2-A, Patterson attempted

       to flee. Patterson then tackled the officer, causing her to hit her head."

86.       "Both officers were transported to Jackson Memorial Hospital and later released."

87.       "Patterson was arrested for battery on a police officer, Tuesday afternoon."

88.       "He has a hearing scheduled for Friday at 11 a.m."

89.       "A former Miami Dolphins player arrested again months after Police say, he attacked two

       Miami-Dade Police Officers. U.S. Marshalls took Dimitri Patterson into custody in Orlando

       on a felony warrant out of Miami-Dade."

90.       "The 34-year-old played Comerback for the team from 2012 to 2013 . Last August,

       Patterson was charged with battery on Law Enforcement Officers, after he injured two Cops

       trying to escape a downtown Miami courtroom."

91 .      "Those Officers were treated and eventually released."

92.       "He was given a $180,000.00 bond and facing several charges, including battery on a

       Law Enforcement Officer and resisting an Officer without violence."




                                                      13
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 14 of 201




93 .      "He also has to surrender his passport as well."

          DEFAMATORY STATEMENTS BY TRIBUNE PUBLISHING COMPANY AND
                           NEW YORK DAILY NEWS

94.       " Former NFL comerback injured two police officers during a failed escape from a

       Miami-Dade courtroom on Tuesday, according to officials".

95.       "After a family court judge in Miami-Dade ordered Patterson placed under custody, the
       34-year-old Miami native took off for the exit, tackling a female officer who was guarding
       the courtroom doors, authorities told the Daily News."
96.       "Patterson injured a second officer who was also sent to the hospital with a minor wrist
       injury, police said."
97.       "Patterson .....is expected to face charges of battery on a law enforcement officer".
98.       "Dimitri Patterson tried to escape from a Miami courtroom on Tuesday, but injured two
       officers in the process."


       DEFAMATORY STATEMENTS BY FOX NEWS AND TWENTY-FIRST CENTURY
                                FOX, INC.


99.       "Ex Miami Dolphins Player Dimitri Patterson Assaults 2 officers, officials say".
100.       "Two Florida police officers were injured Tuesday when a former NFL comerback tried
       to flee a Miami courthouse, officials said".
101.       "One officer suffered a head injury and a second officer sustained a wrist injury when
       they tried to arrest Dimitri Patterson, 34, for contempt of court, police told WSVN."
102.       "Some type of scuffle where the police or bailiffs or officers- two of them got
       involved," court interpreter Lucille Grenet told WSVN. "For whatever reason, the person
       was resisting."
103.       "Both officers were sent to a hospital and later released"


            DEFAMATORY STATEMENTS BY NEWS CORP AND NEW YORK POST



                                                      14
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 15 of 201




104.     "Former NFL comerback Dimitri Patterson disappeared on the Jets"

105.     "The 34 year old injured two police officers while trying to bolt out of a Miami Dade

    family courtroom Tuesday, after the judge told him he would be going to jail."

106.     " Patterson ..... will face more charges, including battery on a law enforcement officer,

    for trying to dash out of the courtroom, in the process knocking over an officer, who hit her

    head and was briefly hospitalized."

107.     "Another officer suffered a wrist injury"

108.     "In 2015 he faced felony child abuse charges, according to ESPN, for an incident in

    which an argument over a child support payments with an ex -girlfriend allegedly ended

    with their I-year-old son suffering a bruise to the head."

109.     "The veteran comerback went AWOL for 48 hours, missing a pre -season game with the

    Giants and being gone from the team without notice for a weekend."

        DEFAMATORY STATEMENTS BY THE GANNETT COMPANY, INC. AND USA
                                 TODAY

110.     "Dimitri Patterson injures cops while running from court"

111 .     "Former NFL player Dimitri Patterson injured two police officers while running from

         court room after being detained by judge".

112.     "Former NFL comerback Dimitri Patterson injures two police officers while trying to

    escape a courtroom on Tuesday"

113.     "According to the Miami Herald, a judge in Miami-Dade Family Court, ordered

    Patterson to be taken into custody, and he took off running and knocked down a female

    officer who hit her head; forcing her to go to the hospital".

114.     "He also injured a male officer' s wrist"




                                                     15
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 16 of 201



115.    "The 34-year-old was being detained Tuesday evening, and should face charges,

   including battery on a law enforcement officer".

116.    "He was arrested in 2015 for felony child abuse, according to ESPN.

         DEF AMATORY STATEMENTS BY WARNER MEDIA, LLC, TMZ, AND
                          BLEACHER REPORT

117.    "Ex- NFL Player Dimitri Patterson Tackled Cop ... Police Report Says."

118.    " The defendant ran towards the door of the courtroom to exit."

119.    "While running towards the door, the defendant tackled officer B. Robert causing her to

   fall backwards and sustaining an injury to the back of her head."

120.    "The Police report says Patterson continued to struggle with officers and pulled another

   cop to avoid being handcuffed."

121.    "Patterson injured two police officers while trying to abruptly exit a Miami-Dade-

   courthouse and avoid being arrested."

122.    "A female officer suffered neck and back injuries, and a male officer injured his wrist

   while apprehending Patterson".

123.    "It took five Miami-Dade Police officers to tackle Patterson and get him under control."

124.    "Later adding Patterson arrest record reported that "with a handcuff around one wrist, he

   tackled one cop and knocked another to the ground before three other officers joined in and

   took control of the situation.

125.    "One cop suffered a head injury, another hurt a wrist."

126.    "Patterson was in a hearing for a potential contempt of court from a prior hearing, per

   Rabin."

127.    "He was charged with both battery on a law enforcement officer and resisting arrest with

   violence".



                                                16
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 17 of 201



128.     "He was eventually arrested and booked for battery on an officer and resisting arrest-

    both felonies."

129.    "Patterson injured two police officers while trying to abruptly exit a Miami-Dade-

    courthouse and avoid being arrested."

130.    "A female officer suffered neck and back injuries, and a male officer injured his wrist

    while apprehending Patterson".

131.    "It took five Miami-Dade Police officers to tackle Patterson and get him under control."

132.    "Later adding Patterson arrest record reported that "with a handcuff around one wrist, he

    tackled one cop and knocked another to the ground before three other officers joined in and

    took control of the situation.

133.    "One cop suffered a head injury, another hurt a wrist"

134.    "Patterson was in a hearing for a potential contempt of court from a prior hearing, per

    Rabin."

135.    "He was charged with both battery on a law enforcement officer and resisting arrest with

    violence".

         DEFAMATORY STATEMENTS BY VERIZON COMMUNICATIONS, INC.
                     VERIZON MEDIA, LLC, AND YAHOO

136.    "Longtime NFL comerback has tried giving cops the slip before, but wasn't successful

    this time."

13 7.   "According to Jordan McPherson of the Miami Herald, Patterson was arrested this week

    after a felony warrant was issued for him in Miami last November."

138.    "The charges from the warrant were for battery and culpable negligence."

139.    "He was detained in Orlando".

140.    "The Jets got rid of him after he failed to show up for a preseason game in 2014."



                                                17
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 18 of 201



141.   "Last summer Patterson injured two Police officers while trying to escape from a

   courtroom."

142.   "Patterson was subsequently charged with battery on a law enforcement officer and

   resisting arrest with violence."

   DEFAMATORY STATEMENTS BY COMCAST CORP., NBC UNIVERSAL MEDIA,
                    AND FOOTBALLTALK, LLC.

143.   "Longtime NFL comerback has tried giving cops the slip before, but wasn't successful

   this time."

144.   "According to Jordan McPherson of the Miami Herald, Patterson was arrested this week

   after a felony warrant was issued for him in Miami last November."

145.   "The charges from the warrant were for battery and culpable negligence."

146.   "He was detained in Orlando".

147.   "The Jets got rid of him after he failed to show up for a preseason game in 2014."

148.   "Last summer Patterson injured two Police officers while trying to escape from a

   courtroom."

149.   "A former Miami Dolphins player who was ordered into custody during a family court

   hearing in Miami on Tuesday injured two officers when he tried to flee, authorities said".

150.   "As Patterson tried to run out a door, he tackled a female officer, who fell and hit her

   head, police said. Another female officer suffered a hand injury before Patterson was taken

   into custody."

151.    "Former Eagles comerback Dimitri Patterson injured two officers while he trying to flee

   during a family court hearing on Tuesday, according to the police", via the Miami Herald.

152.   "Patterson was charged with felony child abuse in 2015 after an altercation with his

   former girlfriend in Aventura ended with his 1-year-old son being bruised, ESPN reported."



                                                18
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 19 of 201



153.    "Patterson met his ex-girlfriend at Aventura Mall on August 1, 2015, for a custody

   exchange of their 1-year-old child when an argument ensued over child support payments."

154.    "While placing the boy in the back seat of the car, Medina told Patterson to calm down,

   warning him that she wouldn't allow him to take the child," Cimini reported.

155.    "Patterson grabbed her around her neck and threw her to the ground, according to the

   incident report."

156.    "While this occurred, Medina was holding [the boy]. This action caused him to fall also

   and hit his head".

157.    "Court records show Patterson was eventually acquitted of battery and culpable

   negligence and battery."

158.    "Patterson was last with the Jets in 2014 but suspended indefmitely by the team after

   leaving without contacting the organization."

       DEF AMATORY STATEMENTS BY VOX MEDIA, INC. AND BLEEDING GREEN
                                 NATION

159.    "Patterson recently injured two police officers while trying to escape from a courtroom,

   per ESPN".

160.    "When the judge ordered his arrest, Patterson attempted to bolt from the courtroom and

   tackled two officers, police said."

         DEFAMATORY STATEMENTS BY BH MEDIA GROUP, INC., AND WPLG
                               LOCAL 10

161.    "Two officers were injured Tuesday when a former Miami Dolphin cornerback tried to

   escape from a courtroom at the Lawson E. Thomas Courthouse Center in downtown Miami,

   authorities said."




                                                19
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 20 of 201



162.   "Miami-Dade Police spokeswoman Jennifer Capote said Dimitri Patterson, 34, was

   appearing in family court in the courthouse at 175 N.W. First Ave. when Judge William

   Altfield told him that he would be going to jail."

163.   "Authorities said Patterson tried to escape from courtroom 2A and tackled a female

   officer."

164.   "The officer struck her head and was taken to a hospital."

165.   "Capote said another officer suffered minor injuries during the attempted escape."

166.   "Patterson was arrested after an incident with his child' s mother on August. 1, 2015, at

   the Aventura Mall."

167.   "Patterson met his girlfriend for a custody exchange of their then 1-year-old son and an

   argument ensued over child support payments."

168.   "Police said that the baby suffered a bruise to the back of his head."

169.   "Authorities said the ex-girlfriend, Erika Medina, suffered redness to her neck area and a

   cut to her left elbow."

170.   "Patterson was arrested on charges of felony child abuse and misdemeanor battery".

171.   "Records show that Patterson was previously acquitted by a jury on charges of

   misdemeanor battery and culpable negligence."

               DEFAMATORY STATEMENTS BY THE DAILY CALLER, INC.

172.   "Dimitri Patterson, a former comerback for the Miami Dolphins, injured two police

   officers in a Miami courthouse on Tuesday."

173.   "The officers were trying to arrest Patterson for contempt of court when he began to

   flee."




                                                20
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 21 of 201



174.    "As he attempted to flee the courtroom, one officer suffered a head injury, while the other

   one hurt their wrist."

175.    "A court reporter told WSVN, 'Some type of scuffle where the police or bailiffs or

   officers-two of them got involved. For whatever reason, the person was resisting."

176.    "The officers both went to the hospital after the incident, but were later released."

177.    "Patterson was arrested for battery of a police officer and has added a charge to whatever

   the reason he was in court in the first place".

       DEFAMATORY STATEMENTS BY THE COX MEDIA GROUP AND FANBUZZ

178.    "A former NFL cornerback got so combative during a court hearing that it took five

   officers to subdue him, and two were injured in the process, according to an arrest affidavit

   reviewed by the Miami Herald."

179.    " Dimitri Patterson ...... was arrested after the altercation in Miami Dade Circuit Court."

180.    "He was charged, the Herald reported, with battery on a law enforcement officer and

   resisting arrest with violence."

181.    "Patterson was in court on Tuesday ..... when a judge ordered him taken into custody, he

   tried to bolt the courtroom."

182.    "Police told the Herald that a female officer hit her head and a male officer injured his

   wrist while trying to subdue Patterson."

183.    "Failed to show up for a pre-season game"

        DEF AMATORY STATEMENTS BY IBT MEDIA, INC., NEWSWEEK MEDIA
                       GROUP, INC., AND IBTIMES.COM

184.   "Ex- NFL player Dimitri Patterson arrested for injuring two cops while fleeing court."

185.    "An officer reportedly suffered a head injury and another officer suffered a wrist injury as

   they attempted to subdue Patterson."



                                                 21
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 22 of 201



186.    "According to the Miami Herald, Patterson lost his cool while Miami Dade Circuit Judge

   William Altfield determined whether to charge him with contempt of court from an earlier

   hearing."

187.    "The court became concerned with Patterson's behavior and requested police presence to

   "keep the peace".

188.    "As he was being taken into custody, Patterson ran towards the doors of the Lawson E.

   Thomas Courthouse Center."

189.    "With one hand in handcuffs, he tackled one officer and knocked down another to the

   ground."

190.    "Patterson was taken into custody on Tuesday and charged with battery on a law

   enforcement officer and resisting arrest with violence."

191.    "Patterson was acquitted by a jury for culpable negligence and battery in July."

          DEFAMATORY STATEMENTS BY MICROSOFT CORPORATION AND
                              MSN.COM

192.   "Former Player Dimitri Patterson Injures Cops While Running From Courf'

193.    "Former NFL Player Dimitri Patterson injured two police officers while running from

   court room after being detained by judge. "

                       DEFAMATORY STATEMENTS BY ESPN, INC.
194.   "Dimitri Patterson in custody after courtroom escape attempt".

195.   "A female officer suffered neck and back injuries, and a male officer injured his wrist

   while apprehending Patterson"

196.   "Patterson appeared in a "family court" hearing on Tuesday due to a prior incident

"He could face additional charges, and he remains in custody".




                                                 22
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 23 of 201



197.      "When the judge ordered his arrest, Patterson attempted to bolt the courtroom and tackled

     two officers, police said."

198.      "Dimitri Patterson Facing Felony Child Abuse Charge".

199.      "Former NFL comerback Dimitri Patterson, went AWOL from the New York Jets,

     is facing a felony child abuse charge stemming from an Aug. I altercation."

200.      "Met a former girlfriend for a custody exchange of their I-year-old son and an argument

     ensued over child support payments, according to an Aventura Police Department report."

20 I .    "The alleged incident ended with the child suffering a bruise to the back of the head."

202.      "Ericka Medina, 28, who told police she dated Patterson for four years, suffered redness

     to her neck area and a cut to her left elbow."

203 .     "Medina told police that Patterson displayed "an aggressive tone."

204.      "She wanted to document it because Patterson had been "violent to her in the past."

205.      "Patterson "grabbed her around her neck and threw her to the ground."

206.      " This action caused [him] to fall also and hit his head."

207.      "An eyewitness who works at the shopping mall corroborated the account with a

     statement to police."

208.      "In addition to child abuse, he was charged with misdemeanor battery."

209.      "The Jets were blindsided when Patterson never showed up for a preseason game."

210.      "He was AWOL for 48 hours" .

211.      "Eight days after the team confirmed he was missing."

         DEFAMATORY STATEMENTS BY GATEHOUSE MEDIA AND PALM BEACH
                                                   POST
212.      " Dimitri Patterson, ..... attended a hearing at Lawson E. Thomas Courthouse Center in
     Miami on Tuesday, according to the Miami Herald."



                                                   23
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 24 of 201




213.    "Following Judge William Altfield's order that Patterson be taken into custody, Patterson

   ran out of the courtroom, knocking over a female officer and causing her to hit her head."
214.    "Patterson was arrested in 2015 and charged with felony child abuse."
215.    "Court records obtained by the Miami Herald also show that he was acquitted for

   culpable negligence and battery in July."

216.    "Patterson was .. ... charged with battery on a law enforcement officer.
                          STATEMENTS BY CBS CORPORATION
217.    "Courtroom chaos today involving a former member of the Miami Dolphins".

218.    "Thirty-four-year-old Dimitri Patterson, was booked into jail tonight".

219.    "He ' s accused of running from a courtroom at the family courthouse of Miami when an

   Officer tried to place him into custody".

220.    "A female Officer hurt her head in the melee, and another Officer hurt his wrist.
Patterson played eight games for the Dolphins in 2012 and 2013".

                                              FALSITY
221.       All of the Articles are false in their overall portrayal of DP as a violent, impulsive,

   unstable, heartless, cruel person, who is abusive to women and children, and a fugitive

   evading felony charges. The Articles are also defamatory in many of their specific details.

222.      DP never injured any police officers while running out of a courtroom at the Lawson

   E. Thomas Courthouse in downtown Miami, nor did a Judge order for him to be taken into

   custody. There are cameras outside and inside the courtroom, which supports this and there

   are no official judicial proceedings or documentation that exists of a judge holding DP in

   contempt of court.

223.       DP was never facing the charge of battery on a law enforcement officer, nor was there

   a legal hearing requiring DP to be at the Lawson E. Thomas Courthouse. You must first have

   a valid case number with a legal charging document on file. This can easily be proven by

   requesting copies of certified court records from the Clerk.



                                                 24
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 25 of 201



224.     All of the Defendants' Articles are published based on a purported person, or, on an

   unverified source. In addition, there is no record of an official statement from a Miami-Dade

   Police Officer, nor did the Defendants publish a Final Police Report.

225.      DP does not have a I-year-old son, nor did he do any of the defamatory statements in

   any of the Defendants' Articles.

226.      DP was never legally acquitted of battery and culpable negligence by a jury in July,

   2017, because he was never legally charged with those two crimes. You cannot acquit a

   person of a crime that they were never charged with pursuant to Florida law.

227.     DP has never had a warrant issued for his arrest with the purported charges of battery

   and culpable negligence.

228.     The Orange County Sherriffs Office did not find DP in Orlando, nor did they arrest

   him on a warrant.

229.     There is no legal enforceable Order issuing a $180,000.000 bond.

230.     DP has never been indicted of a crime pursuant to Florida law.

231.     There is no legal enforceable Administrative Child Support Order.

232.     DP never choked the purported victim at the Aventura Mall.

233.     DP never abused a person in his life.

                                           MALICE

234.     Malice is defined as, when a statement is made with knowledge that it was false, or, reckless

   disregard, whether it was false or not. New York Times Co v. Sullivan 376 U.S. at 279-80 (1964). The

   Defendant's state of mind can be proved circumstantially as well. See St. Amant v. Thompson, 390

   U.S. 727, 732, 88 S.Ct. 1323, 20 L.Ed.2d 262 (1968); Huntv. Liberty Lobby, 720 F.2d 631 , 643 (11th

   Cir. 1983). A Defendant must prove truth in defamation cases, because the common law presumes any




                                                 25
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 26 of 201



    statement made with defaming effect was false. Jones, Varnum & Co. v. Townsend's Administratrix,

    21 Fla. 431 (1885). Accord, Firestone v. Time, Inc. , 460 F.2d 712, 722 (5th Cir. 1972) (Bell, J.

    concurring); Curtis Publishing Co. v. Fraser, 209 F.2d 1, 9 n. 6 (5th Cir. 1954); Drennen v.

    Westinghouse Elec. Corp., 328 So.2d 52, 55 (Fla. 1st DCA 1976); Miami Herald Publishing Co. v.

    Brautigam, 127 So.2d 718, 723 (Fla. 3d DCA 1961).

235.       Inasmuch as defendants did not know the statement was false, plaintiffs claim rests on proof of

    a reckless disregard of whether it was false or not. To satisfy the reckless disregard standard, plaintiff

                                               11
    had to establish that defendants in fact        ' entertained serious doubts as to the truth of the publication'

    11
         or that they actually had a "' high degree of awareness of its probable falsity"' (Harte-Hanks

    Communications v Connaughton, 491 US 657, 667,.

236.       The Defendants had no qualified privilege to make false and defamatory statements against the

    Plaintiff, nor was there any interest, or, a legal, moral, or, social duty in regard to a certain subject

    (Dimitri Patterson), when speaking to another "having a corresponding interest or duty." Examples: "a

    communication to an employer regarding his employee's performance"; "communications for bona fide

    commercial purposes where the interest to be protected is the recipient's"; "statements of a citizen to a

    political authority regarding matters of public concern."

23 7.      Whether there was a privilege, apart from the question of its abuse, may be determined by the court,

    if the evidence is undisputed. Nodar v. Galbreath, 462 So.2d 803 (Fla. 1984); See, e.g. , Knepper v.

    Genstar Corp. , 537 So.2d 619 (Fla. 3d DCA 1988); Drennen v. Westinghouse Electrical Corp. , 328

    So.2d 52 (Fla 1st DCA 1976). Contrast Nodar, 462 So.2d at 810. The evidence shows that the

    Defendants did not publish the defamatory article in truth, or, with good motive. The objective was

    simply to secure an irresistible story at the expense of the Plaintiff's reputation and well-being. In

    Florida, a defendant is at fault if he was at least negligent. Miami Herald Publishing Co. v. Ane, 458




                                                      26
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 27 of 201



    So.2d 239 (Fla 1984).

238.      All Defendants published their defamatory articles by citing inaccurate details from an

    unverified source.

239.      There is no official statement by a government official documented at the time the

    defamatory articles were published.

240.      The evidence proves all Defendants knew the statements were false because they

    published the defamatory articles without a verified source. This proves all of the Defendants

    had a high degree of awareness of the Articles falsity.

241.      All of the Defendants purposefully avoided verifying an official statement by a

    government official, this "inaction was a product of a deliberate decision not to acquire

    knowledge of facts that might confirm the probable falsity" of the published statements

    (Harte-Hanks Communications v Connaughton, 491 US, at 692, This proves the intentional

    avoidance of truth. See Exhibit "A".

242.      The Articles fall well short of an authentic news dispatch, because it lacks verified

    sources and are hearsay.

243 .     All of the Defendants imputed multiple felonies to the Plaintiff. A statement is

    defamatory per se, recognized and deeply rooted in Florida law, when statements are so

    powerful in their ability to hurt someone that the law presumes harm as a matter of law. See

    Montgomery v. Knox, 23 Fla 595, 3 So. 211,217 (1887). "The law presumes malice in their

    utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592 (1906), where the words are

    " ... of such common notoriety established by the general consent of men, that the courts

    must of necessity take judicial notice of its harmful effect. Layne v. Tribune Co., 108 Fla.

    177, 146 SO. 234, 236




                                                 27
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 28 of 201



                                 NO FAIR REPORTING PRIVILEGE


244.      A newspaper 'has a qualified privilege to report accurately on information received

    from government officials. The privilege extends to the publication of the contents of official

    documents, as long as the account is reasonably accurate and fair.' Rasmussen v. Collier

    County Pub. Co., 946 So.2d 567, 570-71 (Fla. 2d DCA 2006). ' This statement merely means

    that the report of judicial proceedings must be correct.' Walsh v. Miami Herald Pub. Co., 80

    So.2d 669, 671 (Fla1955).

245.        There is no evidence that proves all of the Defendants republished accurate, fair, and

    impartial statements from a government official. or, obtained information from official court

    proceedings and records, which constitutes deliberate avoidance of the truth by the

    Defendants.

246.        A final police report was never reported on. Therefore, the Fair Reporting Privilege is

    not a viable defense for the Defendants.

24 7.       There are no official records that detail official judicial proceedings in this action. The

    unlawful arrest of the Plaintiff on August 15, 2017, was not an official judicial proceeding,

    nor was there an official arrest warrant presented at the time of the unlawful arrest on May 7,

    2018.

248.        The evidence proves all of the Defendants cannot and will not prove they received an

    official statement from a government official before the defamatory articles were published,

    which proves that all of the Defendants had reckless disregard and purposefully avoided the

    truth. See Exhibit "A"




                                                    28
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 29 of 201



249.     The evidence shows the Defendants cannot and will not prove they received an official

   warrant pursuant to Florida Rules of Criminal Procedure 3 .121 and 3 .131 before publishing

   the Article, which proves the Defendants deliberately avoided finding the facts.

250.     The evidence proves that all of the Defendants sources are unverified and do not exist.

251.      Out of their own imagination, all of the Defendants published the Articles with

   negligence, gross irresponsibility, and with actual malice. The Defendants knew that they

   were publishing a devastating portrait of the Plaintiff as a violent, impulsive, unstable,

   heartless, and cruel person without any verified source to support their Articles.

252.      "Professions of good faith will be unlikely to prove persuasive, for example, where a

   story is fabricated by the defendant, is the product of his imagination, or is based wholly on

   an unverified anonymous telephone call. Nor will they be likely to prevail when the

   publisher's allegations are so inherently improbable that only a reckless man would have put

   them in circulation. Likewise, recklessness may be found where there are obvious reasons to

   doubt the veracity of the informant or the accuracy of his reports". St. Amant v. Thompson.

   390 U.S. at 732, 88 Ct. 1323.

253.     Here, the evidence proves the Defendants' Articles are based wholly on unverified

   anonymous sources. See Exhibit "A"

254.      The Defendants cannot and will not prove they reported on an official judicial

   proceeding.

255.      With full knowledge of the absence of a verified official statement from a government

   official or official records, the Defendants knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida




                                                29
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 30 of 201



256.      There are no official records that detail official judicial proceedings in this action. The

   unlawful arrest of the Plaintiff on August 15, 2017 was not an official judicial proceeding.

257.      The Defendants had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Articles were published.

258.      The evidence proves that the Defendants published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendants had a high degree of awareness of the falsity of the publications.

259.      To publish defamatory statements without an official statement by a government

   official or, official records, is a product of a deliberate decision not to acquire knowledge of

   facts that might confirm the probable falsity of the defamatory statements proving that only a

   reckless publisher such as the Defendants, would have put such allegations into circulation.


                                              COUNTl
                                       (General Defamation)
                                     The Meredith Corporation


260.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 73-77, and 221-

   259, inclusive, as it is fully stated herein.

261.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

262.     Defendant's defamatory statements were not privileged.

263.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

264.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

265.    The Defendant cannot and will not prove they reported on an official judicial proceeding.


                                                   30
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 31 of 201



266.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

267.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

268.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

269.    The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

270.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                        COUNT II
                                    (Defamation Per Se)
                                  The Meredith Corporation

271.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 73-77, and 221-




                                                31
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 32 of 201



   259 inclusive, as it is fully stated herein.

272.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

273.    The Defendant's defamatory statements were not privileged.

274.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

275.    The Defendant imputed multiple felonies to the Plaintiff.

276.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41, 73-77, and 221-259 as a result he is entitled to damages and

   injunctive relief.

277.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211,217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   (1906), where the words are"... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234,236 (1933).

                                            COUNTID
                                     (Defamation by Implication)
                                      The Meredith Corporation




                                                  32
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 33 of 201



278.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 73-77, and 221-

   259 inclusive, as it is fully stated herein.

279.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

280.     The Defendant's defamatory statements were not privileged.

281.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

282.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

283.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

284.   A reasonable person would understand the Defendant' s statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

285.   The false impression of the Plaintiff given in paragraphs 37-41 , 73-77, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                            COUNT IV
                          (Intentional Infliction of Emotional Distress)
                                   The Meredith Corporation




                                                  33
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 34 of 201



286.      The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 73-77, and 221-

    259, inclusive, as it is fully stated herein.

287.     The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

288.     The defamatory statements described in paragraphs 37-41 , 73-77, and 221-259 constitute

    outrageous conduct against the Plaintiff.

289.     The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

290.     A reasonable person in Plaintiff's position would consider Defendant's conduct as

    outrageous.

291.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

    relief.

                                             COUNTY
                                 (Invasion of Privacy - False Light)
                                      The Meredith Corporation
292.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 73-77, and 221-

    259, inclusive, as it is fully stated herein.

293 .    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

294.     Defendant' s defamatory statements were not privileged.


                                                    34
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 35 of 201



295.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

296.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

297.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

298.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

299.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

300.   The Defendant has interfered with the Plaintiffs right to be left alone.

301.   The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

302.   A reasonable person will find the Defendant's publication to be highly offensive.

303.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

304.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

305.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external




                                                35
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 36 of 201



    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                            COUNT VI
                            (Negligent Infliction of Emotional Distress)
                                    The Meredith Corporation

306.     The Defendant was negligent when publishing defamatory statements in the article

    above, which inflicted emotional distress on the Plaintiff.

307.     The Defendant failed to use reasonable care when publishing the defamatory statements.

308.     A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

309.    As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

310.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                             COUNTl
                                       (General Defamation)
                        Baller Alert, Inc., Robin Lyons, Baller Alert LLC


311 .     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 68-72, and 221-

    259, inclusive, as it is fully stated herein.




                                                    36
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 37 of 201



312.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

313.     Defendant' s defamatory statements were not privileged.

314.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

315.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

316.   The Defendant cannot and will not prove they reported on an officialjudicial proceeding.

317.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

318.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

319.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

320.   The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

321.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external




                                               37
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 38 of 201



   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                             COUNT II
                                       (Defamation Per Se)
                        Baller Alert, Inc., Robin Lyons, Baller Alert LLC

322.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 68-72, and 221-

   259 inclusive, as it is fully stated herein.

323.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

324.    The Defendant's defamatory statements were not privileged.

325.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

326.    The Defendant imputed multiple felonies to the Plaintiff.

327.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 68-72, and 221-259 as a result he is entitled to damages and

   injunctive relief.

328.   A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm




                                                  38
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 39 of 201



   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co., 108 Fla. 177, 146 SO. 234, 236 (1933).

                                             COUNT ID
                                    (Defamation by Implication)
                       Baller Alert, Inc., Robin Lyons, Baller Alert LLC

329.    The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 68-72, and 221-

   259, inclusive, as it is fully stated herein.

330.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

331.    The Defendant' s defamatory statements were not privileged.

332.    Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla. 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

333.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

334.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.




                                                   39
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 40 of 201



335.    A reasonable person would understand the Defendant' s statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.



336.    The false impression of the Plaintiff given in paragraphs 37-41 , 68-72, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                           COUNT IV
                         (Intentional Infliction of Emotional Distress)
                       Baller Alert, Inc., Robin Lyons, Baller Alert LLC

337.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 68-72, and 221-

   259, inclusive, as it is fully stated herein.

338.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

339.    The defamatory statements described in paragraphs 3 7-41 , 68-72, and 221-259 constitute

   outrageous conduct against the Plaintiff.

340.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

341.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

342.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive


                                                   40
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 41 of 201



   relief.

                                            COUNTV
                               (Invasion of Privacy - False Light)
                         Baller Alert, Inc., Robin Lyons, Baller Alert LLC

343.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 68-72, and 221-

   259, inclusive, as it is fully stated herein.

344.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

345.    Defendant's defamatory statements were not privileged.

346.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

347.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

348.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

349.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

350.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

351.   The Defendant has interfered with the Plaintiff's right to be left alone.




                                                   41
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 42 of 201



352.   The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

353.   A reasonable person will find the Defendant's publication to be highly offensive.

354.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

355.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

356.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                         (Negligent Infliction of Emotional Distress)
                      Baller Alert, Inc., Robin Lyons, Baller Alert LLC

357.   The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

358.   The Defendant failed to use reasonable care when publishing the defamatory statements.

359.   A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

360.   As a result of the Defendant's negligence, the Plaintiff has been severely injured.

361.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional


                                                 42
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 43 of 201



   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                       COUNT!
                                  (General Defamation)
                         Warner Media LLC, TMZ, Bleacher Report


362.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 117-135, and

   221-259, inclusive, as it is fully stated herein.

363.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

364.     Defendant's defamatory statements were not privileged.

365.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

366.   Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

367.   The Defendant cannot and will not prove they reported on an official judicial proceeding.

368.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                  43
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 44 of 201



369.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

370.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

371.   The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

372.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                       COUNT II
                                  (Defamation Per Se)
                         Warner Media LLC, TMZ, Bleacher Report

373.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 117-135, and

   221-259 inclusive, as it is fully stated herein.




                                                 44
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 45 of 201



374.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

375.   The Defendant's defamatory statements were not privileged.

376.   Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

377.   The Defendant imputed multiple felonies to the Plaintiff.

378.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 3 7-41 , 117-13 5, and 221-25 9 as a result he is entitled to damages and

   injunctive relief.

379.   A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " . . . of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).

                                        COUNT ID
                                 (Defamation by Implication)
                         Warner Media LLC, TMZ, Bleacher Report

380.   The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 117-135, and




                                                45
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 46 of 201



    221-259, inclusive, as it is fully stated herein.

381.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

    by implication.

382.     The Defendant's defamatory statements were not privileged.

383 .    Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

    character that happens from what is implied when a defendant (1) juxtaposes a series of facts

    so as to imply a defamatory connection between them; or (2) creates a defamatory

    implication by omitting facts.

384.     The Defendant maliciously published the false statements about the Plaintiff, and these

    statements were defamatory in that they created false impressions of the Plaintiff.

385.     The Defendant severely juxtaposed a series of facts so as to imply a defamatory

    connection between them or, in the alternative, created a defamatory implication by omitting

    facts when describing the nature and sequence of events.

386.    A reasonable person would understand the Defendant's statements to impart the false

    innuendo, which would be highly offensive to a reasonable person.

387.    The false impression of the Plaintiff given in paragraphs 37-41 , 117-135, and 221-259,

    which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

    therefore, he is entitled to damages and injunctive relief.

                                           COUNT IV
                          (Intentional Infliction of Emotional Distress)
                          Warner Media LLC, TMZ, Bleacher Report

388.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 117-135, and




                                                  46
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 47 of 201



   221-259, inclusive, as it is fully stated herein.

389.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

390.    The defamatory statements described in paragraphs 37-41 , 117-135, and 221-259

   constitute outrageous conduct against the Plaintiff.

391.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress

392.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

393.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

   relief.

                                            COUNTV
                               (Invasion of Privacy - False Light)
                            Warner Media LLC, TMZ, Bleacher Report
394.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 117-135, and

   221-259, inclusive, as it is fully stated herein.

395.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.



396.    Defendant's defamatory statements were not privileged.



                                                  47
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 48 of 201



397.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

398.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

    anonymous sources.

399.    The Defendant cannot and will not prove they reported on an official judicial

    proceeding.

400.    This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the

    Articles, which proves that the Defendant knew the statements were false and purposefully

    avoided the truth.

401.    The evidence proves that the Defendant published the defamatory articles with no

    evidence of an official statement by a government official or official documentation, which

    proves the Defendant had a high degree of awareness of the falsity of the publications.

402.    The Defendant has interfered with the Plaintiffs right to be left alone.

403.    The Defendant disseminated statements to the public. Restatement (Second) of Torts §

    652D comment a (1977).

404.    A reasonable person will find the Defendant's publication to be highly offensive.

405 .   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

406.    With full knowledge of the absence of a verified official statement from a government

    official, or, official records, the Defendant knowingly, maliciously, and recklessly published

    defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

    disseminate the defamatory statements throughout the Internet and the State of Florida.

407.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external




                                                 48
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 49 of 201



   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT VI
                         (Negligent Infliction of Emotional Distress)
                         Warner Media LLC, TMZ, Bleacher Report

408.   The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

409.   The Defendant failed to use reasonable care when publishing the defamatory statements.

410.   A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

411.   As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

412.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                       COUNT 1
                                  (General Defamation)
                       NBC Universal Media LLC And Comcast Corp.


413.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and

   221-259, inclusive, as it is fully stated herein.




                                                  49
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 50 of 201



414.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

415.    Defendant's defamatory statements were not privileged.

416.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

417.   Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

418.   The Defendant cannot and will not prove they reported on an official judicial proceeding.

419.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

420.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

421.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

422.   The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

423.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external




                                               50
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 51 of 201



   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                       COUNT II
                                   (Defamation Per Se)
                       NBC Universal Media LLC And Comcast Corp.

424.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 143-158, and

   221-259 inclusive, as it is fully stated herein.

425.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamat~on

   per se.

426.   The Defendant's defamatory statements were not privileged.

427.   Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

428.   The Defendant imputed multiple felonies to the Plaintiff.

429.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41, 143-158, and 221-259 as a result he is entitled to damages and

   injunctive relief



430.   A statement is defamatory per se, recognized and deeply rooted in Florida law,


                                                 51
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 52 of 201



   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla 177, 146 SO. 234, 236 (1933).

                                        COUNTID
                                (Defamation by Implication)
                       NBC Universal Media LLC And Comcast Corp.

431.   The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and

   221-259, inclusive, as it is fully stated herein.

432.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

433.    The Defendant's defamatory statements were not privileged.

434.    Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

435.   The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

436.   The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting




                                                  52
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 53 of 201



   facts when describing the nature and sequence of events.

437.   A reasonable person would understand the Defendant' s statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

438.   The false impression of the Plaintiff given in paragraphs 37-41 , 143-158, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                          COUNT IV
                        (Intentional Infliction of Emotional Distress)
                       NBC Universal Media LLC And Comcast Corp.

439.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and

   221-259, inclusive, as it is fully stated herein.

440.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

441.   The defamatory statements described in paragraphs 37-41 , 143-158, and 221-259

   constitute outrageous conduct against the Plaintiff.

442.   The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.



443.   A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

444.   The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and




                                                 53
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 54 of 201



    proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

    relief.

                                          COUNTV
                              (Invasion of Privacy - False Light)
                         NBC Universal Media LLC And Comcast Corp.

445.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 143-158, and

    221-259, inclusive, as it is fully stated herein.

446.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

44 7.    Defendant's defamatory statements were not privileged.

448.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

449.     Here, the evidence proves the Defendant's Articles are based wholly on unverified

    anonymous sources.

450.     The Defendant cannot and will not prove they reported on an official judicial

    proceeding.

451.    This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the

    Articles, which proves that the Defendant knew the statements were false and purposefully

    avoided the truth.

452.    The evidence proves that the Defendant published the defamatory articles with no

    evidence of an official statement by a government official or official documentation, which

    proves the Defendant had a high degree of awareness of the falsity of the publications.

453.    The Defendant has interfered with the Plaintiffs right to be left alone.




                                                   54
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 55 of 201



454.   The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

455.   A reasonable person will find the Defendant's publication to be highly offensive.

456.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

457.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

458.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT VI
                         (Negligent Infliction of Emotional Distress)
                       NBC Universal Media LLC And Comcast Corp.

459.   The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

460.   The Defendant failed to use reasonable care when publishing the defamatory statements.

461.   A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

462.   As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

463.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional




                                                 55
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 56 of 201



    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                               COUNTl
                                     (General Defamation)
                                 Sunbeam Television Corporation


464.      The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 78-93, and 221-

    259, inclusive, as it is fully stated herein.

465 .     The Defendant wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

466.    Defendant' s defamatory statements were not privileged.

467.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

468.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

    anonymous sources.

469.    The Defendant cannot and will not prove they reported on an official judicial proceeding.

470.    This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the

    Articles, which proves that the Defendant knew the statements were false and purposefully

    avoided the truth.

471.    The evidence proves that the Defendant published the defamatory articles with no

    evidence of an official statement by a government official or official documentation, which

    proves the Defendant had a high degree of awareness of the falsity of the publications.



                                                    56
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 57 of 201



472.    With full knowledge of the absence of a verified official statement from a government

    official, or, official records, the Defendant knowingly, maliciously, and recklessly published

    defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

    disseminate the defamatory statements throughout the internet and the State of Florida.

473 .   The Defendant had obvious reasons to doubt the veracity of the information reported

    because there was no evidence of official records or an official statement from a government

    official when the Defendant published the Articles.

474.      Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his well-being, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT II
                                      (Defamation Per Se)
                                 Sunbeam Television Corporation

475.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 78-93 , and 221-

    259 inclusive, as it is fully stated herein.

476.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

477.    The Defendant's defamatory statements were not privileged.

478.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages

479.    The Defendant imputed multiple felonies to the Plaintiff.


                                                   57
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 58 of 201



480.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41, 78-93, and 221-259 as a result he is entitled to damages and

   injunctive relief.

481.   A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211,217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234,236 (1933).

                                            COUNT ID
                                     (Defamation by Implication)
                                   Sunbeam Television Corporation

482.   The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 78-93, and 221-

   259, inclusive, as it is fully stated herein.

483.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

484.    The Defendant's defamatory statements were not privileged.

485.    Defamation by implication is an intentional tort recognized in Florida See Jews




                                                   58
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 59 of 201



   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

486.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

487.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

488.   A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

489.   The false impression of the Plaintiff given in paragraphs 37-41, 78-93, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                            COUNT IV
                          (Intentional Infliction of Emotional Distress)
                                Sunbeam Television Corporation

490.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 78-93, and 221-

   259, inclusive, as it is fully stated herein.

491.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

492.    The defamatory statements described in paragraphs 37-41, 78-93, and 221-259 constitute

   outrageous conduct against the Plaintiff.




                                                   59
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 60 of 201



493 .     The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

494.     A reasonable person in Plaintiff's position would consider Defendant' s conduct as

    outrageous.

495.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

    relief.

                                             COUNTY
                                 (Invasion of Privacy - False Light)
                                    Sunbeam Television Corporation

496.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 78-93, and 221-

    259, inclusive, as it is fully stated herein.

497.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

498.     Defendant' s defamatory statements were not privileged.

499.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

500.     Here, the evidence proves the Defendant's Articles are based wholly on unverified

    anonymous sources.

501.      The Defendant cannot and will not prove they reported on an official judicial

    proceeding.




                                                    60
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 61 of 201



502.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

503.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

504.    The Defendant has interfered with the Plaintiff's right to be left alone.

505.    The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

506.    A reasonable person will find the Defendant's publication to be highly offensive.

507.    As a result of the Defendant' s publication to the public, the Plaintiff was severely injured.

508.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

509.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT VI
                           (Negligent Infliction of Emotional Distress)



                                                 61
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 62 of 201



                                Sunbeam Television Corporation

510.   The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

511.   The Defendant failed to use reasonable care when publishing the defamatory statements.

512.   A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

513.   As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

514.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                             COUNTl
                                   (General Defamation)
                       Twenty-First Century Fox, Inc., And Fox Corp.


515.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 99-103, and

   221-259 inclusive, as it is fully stated herein.

516.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

517.     Defendant' s defamatory statements were not privileged.

518.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

519.   Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.



                                                 62
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 63 of 201



520.    The Defendant cannot and will not prove they reported on an official judicial proceeding.

521.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

522.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

523.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

524.   The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

525.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief

                                         COUNT II
                                     (Defamation Per Se)
                        Twenty-First Century Fox, Inc., And Fox Corp.




                                               63
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 64 of 201



526.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 99-103, and 221-

    259 inclusive, as it is fully stated herein.

527.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

528.     The Defendant's defamatory statements were not privileged.

529.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

530.     The Defendant imputed multiple felonies to the Plaintiff.



531 .    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his well-being, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson in paragraphs 37-41 , 99-103, and 221-259 as a result he is entitled to damages and

    injunctive relief.

532.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

    when statements are so powerful in their ability to hurt someone that the law presumes harm

    as a matter of law. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

    presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591 , 592

    (1906), where the words are " . . . of such common notoriety established by the general

    consent of men, that the courts must of necessity take judicial notice of its harmful effect.

    Layne v. Tribune Co., 108 Fla 177, 146 SO. 234, 236 (1933).




                                                   64
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 65 of 201



                                          COUNT ID
                                  (Defamation by Implication)
                        Twenty-First Century Fox, Inc., And Fox Corp.

533.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 99-103, and 221-

   259, inclusive, as it is fully stated herein.

534.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

535.    The Defendant's defamatory statements were not privileged.

536.    Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

537.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

538.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

539.   A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

540.   The false impression of the Plaintiff given in paragraphs 37-41, 99-103, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.




                                                   65
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 66 of 201



                                           COUNT IV
                         (Intentional Infliction of Emotional Distress)
                        Twenty-First Century Fox, Inc., And Fox Corp.

541.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 99-103, and 221-

   259, inclusive, as it is fully stated herein.

542.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

543.    The defamatory statements described in paragraphs 37-41 , 99-103, and 221-259

   constitute outrageous conduct against the Plaintiff.

544.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

545.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

546.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

   relief.

                                         COUNTV
                             (Invasion of Privacy - False Light)
                          Twenty-First Century Fox, Inc., And Fox Corp.

547.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 99-103, and 22 1-

   259, inclusive, as it is fully stated herein.




                                                   66
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 67 of 201



548.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

549.    Defendant's defamatory statements were not privileged.

550.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

551.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

552.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

553.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

554.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

555.   The Defendant has interfered with the Plaintiffs right to be left alone.

556.   The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

557.   A reasonable person will find the Defendant's publication to be highly offensive.

558.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

559.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published




                                                  67
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 68 of 201



    defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

    disseminate the defamatory statements throughout the Internet and the State of Florida.

560.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT VI
                         (Negligent Infliction of Emotional Distress)
                        Twenty-First Century Fox, Inc., And Fox Corp.

561 .   The Defendant was negligent when publishing defamatory statements in the article

    above, which inflicted emotional distress on the Plaintiff.

562.    The Defendant failed to use reasonable care when publishing the defamatory statements.

563.    A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

564.    As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

565.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT 1
                                      (General Defamation)



                                                  68
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 69 of 201



                   Verizon Media LLC And Verizon Communications, Inc.


566.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 136-142, and

   221-259, inclusive, as it is fully stated herein.

567.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

568.     Defendant' s defamatory statements were not privileged.

569.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

570.   Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

571.   The Defendant cannot and will not prove they reported on an official judicial proceeding.

572.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

573.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

574.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.




                                                  69
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 70 of 201



575.     The Defendant had obvious reasons to doubt the veracity of the information reported

    because there was no evidence of official records or an official statement from a government

    official when the Defendant published the Articles.

576.      Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his well-being, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                        COUNT II
                                    (Defamation Per Se)
                    Verizon Media LLC And Verizon Communications, Inc.

577.      The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 136-142, and

    221-259 inclusive, as it is fully stated herein.

578.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

579.     The Defendant' s defamatory statements were not privileged.

580.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

581 .    The Defendant imputed multiple felonies to the Plaintiff.

582.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his well-being, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct




                                                  70
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 71 of 201



   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 136-142, and 221-259 as a result he is entitled to damages and

   injunctive relief.

583.   A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter of law. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   (1906), where the words are" . . . of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).

                                        COUNT ID
                                 (Defamation by Implication)
                   Verizon Media LLC And Verizon Communications, Inc.

584.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 136-142, and

   221-259, inclusive, as it is fully stated herein.

585.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

586.    The Defendant's defamatory statements were not privileged.

587.    Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.




                                                  71
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 72 of 201



588.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

589.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

590.   A reasonable person would understand the Defendant' s statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

591.   The false impression of the Plaintiff given in paragraphs 37-41 , 136-142, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                          COUNT IV
                        (Intentional Infliction of Emotional Distress)
                   Verizon Media LLC And Verizon Communications, Inc.

592.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 136-142, and

   221-259, inclusive, as it is fully stated herein.

593.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

594.    The defamatory statements described in paragraphs 37-41 , 136-142, and 221-259

   constitute outrageous conduct against the Plaintiff.

595.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.




                                                  72
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 73 of 201



596.     A reasonable person in Plaintiff's position would consider Defendant's conduct as

    outrageous.

597.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

    relief.

                                             COUNTY
                                (Invasion of Privacy - False Light)
                     Verizon Media LLC And Verizon Communications, Inc.
598.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 136-142, and

    221-259, inclusive, as it is fully stated herein.

599.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

600.     Defendant' s defamatory statements were not privileged.

601 .    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

602.     Here, the evidence proves the Defendant' s Articles are based wholly on unverified

    anonymous sources.

603.     The Defendant cannot and will not prove they reported on an official judicial

    proceeding.

604.    This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the

    Articles, which proves that the Defendant knew the statements were false and purposefully

    avoided the truth.




                                                   73
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 74 of 201



605.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

606.   The Defendant has interfered with the Plaintiffs right to be left alone.

607.   The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

608.   A reasonable person will find the Defendant' s publication to be highly offensive.

609.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

610.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

611.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                        COUNT VI
                        (Negligent Infliction of Emotional Distress)
                  Verizon Media LLC And Verizon Communications, Inc.

612.   The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

613.   The Defendant failed to use reasonable care when publishing the defamatory statements.


                                                74
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 75 of 201



614.    A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

615.    As a result of the Defendant's negligence, the Plaintiff has been severely injured.

616.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                             COUNTI
                          (Intentional Infliction of Emotional Distress)
                                        CBS Corporation

617.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 217-220, and

    221-259, inclusive, as it is fully stated herein.

618.     The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

619.     The defamatory statements described in paragraphs 37-41 , 217-220, and 221-259

    constitute outrageous conduct against the Plaintiff.

620.     The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

621 .    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

    outrageous.




                                                   75
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 76 of 201



622.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNT II
                               (Invasion of Privacy - False Light)
                                         CBS Corporation

623.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 217-220, and

   221-259, inclusive, as it is fully stated herein.

624.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

625.    Defendant' s defamatory statements were not privileged.

626.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

627.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

628.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

629.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                  76
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 77 of 201



630.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

631.   The Defendant has interfered with the Plaintiffs right to be left alone.

632.   The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

633.   A reasonable person will find the Defendant's publication to be highly offensive.

634.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

635.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

636.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                          COUNT ID
                          (Negligent Infliction of Emotional Distress)
                                       CBS Corporation

637.   The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

638.   The Defendant failed to use reasonable care when publishing the defamatory statements.




                                                77
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 78 of 201



639.   A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

640.   As a result of the Defendant's negligence, the Plaintiff has been severely injured.

641.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                            COUNTl
                                       (General Defamation)
                                   Tribune Publishing Company


642.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 94-98, and 221-

   259, inclusive, as it is fully stated herein.

643.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

644.     Defendant's defamatory statements were not privileged.

645.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

646.   Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

647.   The Defendant cannot and will not prove they reported on an official judicial proceeding.

648.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the




                                                   78
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 79 of 201



   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

649.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

650.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

651.   The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

652.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                          COUNT II
                                      (Defamation Per Se)
                                  Tribune Publishing Company

653.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 94-98, and 221-

   259 inclusive, as it is fully stated herein.




                                                  79
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 80 of 201



654.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

655.    The Defendant's defamatory statements were not privileged.

656.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

657.    The Defendant imputed multiple felonies to the Plaintiff.

658.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41, 94-98, and 221-259 as a result he is entitled to damages and

   injunctive relief.

659.   A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211,217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla 177, 146 SO. 234,236 (1933).

                                          COUNTID
                                   (Defamation by Implication)
                                 Tribune Publishing Company

660.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 94-98, and 221-




                                                80
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 81 of 201



   259, inclusive, as it is fully stated herein.

661.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

662.     The Defendant's defamatory statements were not privileged.

663.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

664.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

665.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

666.    A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

667.    The false impression of the Plaintiff given in paragraphs 37-41 , 94-98, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                           COUNT IV
                          (Intentional Infliction of Emotional Distress)
                                  Tribune Publishing Company

668.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 94-98, and 221-




                                                   81
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 82 of 201



    259, inclusive, as it is fully stated herein.

669.     The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

670.     The defamatory statements described in paragraphs 37-41 , 94-98, and 221-259 constitute

    outrageous conduct against the Plaintiff.

671.     The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

672.     A reasonable person in Plaintiff's position would consider Defendant' s conduct as

    outrageous.

673.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

    relief.

                                             COUNTV
                                 (Invasion of Privacy - False Light)
                                    Tribune Publishing Company

674.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 94-98, and 221-

    259, inclusive, as it is fully stated herein.

675 .     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

676.     Defendant's defamatory statements were not privileged.




                                                    82
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 83 of 201



677.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

678.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

679.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

680.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

681.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

682.   The Defendant has interfered with the Plaintiff's right to be left alone.

683.   The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

684.   A reasonable person will find the Defendant's publication to be highly offensive.

685.   As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

686.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

687.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external




                                                83
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 84 of 201



    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT VI
                           (Negligent Infliction of Emotional Distress)
                                 Tribune Publishing Company

688.     The Defendant was negligent when publishing defamatory statements in the article

    above, which inflicted emotional distress on the Plaintiff.

689.     The Defendant failed to use reasonable care when publishing the defamatory statements.

690.     A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

691 .    As a result of the Defendant's negligence, the Plaintiff has been severely injured.

692.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                            COUNTl
                                       (General Defamation)
                                         News Corporation


693.      The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 104-109, and

    221-259, inclusive, as it is fully stated herein.




                                                   84
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 85 of 201



694.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

695.     Defendant's defamatory statements were not privileged.

696.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

697.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

698.    The Defendant cannot and will not prove they reported on an official judicial proceeding.

699.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

700.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

701.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

702.    The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

703.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external




                                               85
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 86 of 201



   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT II
                                       (Defamation Per Se)
                                        News Corporation

704.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 104-109, and

   221-259 inclusive, as it is fully stated herein.

705.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

706.    The Defendant' s defamatory statements were not privileged.

707.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

708.    The Defendant imputed multiple felonies to the Plaintiff.

709.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 104-109, and 221-259 as a result he is entitled to damages and

   injunctive relief.

710.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm




                                                  86
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 87 of 201



    as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

    presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

    (1906), where the words are " ... of such common notoriety established by the general

    consent of men, that the courts must of necessity take judicial notice of its harmful effect.

    Layne v. Tribune Co., 108 Fla 177, 146 SO. 234, 236 (1933).

                                             COUNTID
                                      (Defamation by Implication)
                                         News Corporation

711.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 104-109, and

    221-259, inclusive, as it is fully stated herein.

712.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

    by implication.

713 .    The Defendant' s defamatory statements were not privileged.

714.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

    character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

    so as to imply a defamatory connection between them; or (2) creates a defamatory

    implication by omitting facts.

715.     The Defendant maliciously published the false statements about the Plaintiff, and these

    statements were defamatory in that they created false impressions of the Plaintiff.

716.     The Defendant severely juxtaposed a series of facts so as to imply a defamatory

    connection between them or, in the alternative, created a defamatory implication by omitting

    facts when describing the nature and sequence of events.




                                                   87
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 88 of 201



717.    A reasonable person would understand the Defendant's statements to impart the false

    innuendo, which would be highly offensive to a reasonable person.

718.    The false impression of the Plaintiff given in paragraphs 37-41 , 104-109, and 221-259,

    which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

    therefore, he is entitled to damages and injunctive relief.

                                           COUNT IV
                          (Intentional Infliction of Emotional Distress)
                                        News Corporation

719.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 104-109, and

    221-259, inclusive, as it is fully stated herein.

720.     The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

721.     The defamatory statements described in paragraphs 37-41 , 104-109, and 221-259

    constitute outrageous conduct against the Plaintiff.

722.     The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

723 .    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

    outrageous.



724.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive




                                                   88
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 89 of 201



   relief.

                                            COUNTV
                               (Invasion of Privacy - False Light)
                                        News Corporation
725.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 104-109, and

   221-259, inclusive, as it is fully stated herein.

726.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

727.    Defendant's defamatory statements were not privileged.

728.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

729.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

730.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

731.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

732.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

733.    The Defendant has interfered with the Plaintiff's right to be left alone.




                                                  89
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 90 of 201



734.    The Defendant disseminated statements to the public. Restatement (Second) of Torts§

    652D comment a (1977).

735.    A reasonable person will find the Defendant's publication to be highly offensive.

736.    As a result of the Defendant' s publication to the public, the Plaintiff was severely injured.

737.    With full knowledge of the absence of a verified official statement from a government

    official, or, official records, the Defendant knowingly, maliciously, and recklessly published

    defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

    disseminate the defamatory statements throughout the Internet and the State of Florida.

738.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT VI
                           (Negligent Infliction of Emotional Distress)
                                       News Corporation

739.    The Defendant was negligent when publishing defamatory statements in the article

    above, which inflicted emotional distress on the Plaintiff.

740.    The Defendant failed to use reasonable care when publishing the defamatory statements.

741 .   A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

742.    As a result of the Defendant's negligence, the Plaintiff has been severely injured.

743.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional



                                                  90
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 91 of 201



   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT 1
                                      (General Defamation)
                                        Footballtalk LLC


744.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and

   221-259, inclusive, as it is fully stated herein.

745.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

746.     Defendant' s defamatory statements were not privileged.

747.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

748.   Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

749.   The Defendant cannot and will not prove they reported on an official judicial proceeding.

750.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                  91
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 92 of 201



751.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

752.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

753.   The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

754.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                       (Defamation Per Se)
                                        Footballtalk LLC

755.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and

   221-259 inclusive, as it is fully stated herein.




                                                 92
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 93 of 201



756.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

757.    The Defendant's defamatory statements were not privileged.

758.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

759.    The Defendant imputed multiple felonies to the Plaintiff.

760.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 143-158, and 221-259 as a result he is entitled to damages and

   injunctive relief

761.   A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter of law. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " . .. of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234,236 (1933).



                                          COUNTID
                                   (Defamation by Implication)
                                      Footballtalk LLC

762.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and


                                                93
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 94 of 201



   221-259, inclusive, as it is fully stated herein.

763.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

764.    The Defendant's defamatory statements were not privileged.

765.    Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

766.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

767.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

768.   A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

769.   The false impression of the Plaintiff given in paragraphs 37-41 , 143-158, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                           COUNT IV
                         (Intentional Infliction of Emotional Distress)
                                       Footballtalk LLC

770.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and


                                                  94
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 95 of 201



    221-259, inclusive, as it is fully stated herein.

771 .    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

772.     The defamatory statements described in paragraphs 37-41 , 143-158, and 221-259

    constitute outrageous conduct against the Plaintiff.

773 .    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

774.     A reasonable person in Plaintiff's position would consider Defendant' s conduct as

    outrageous.

775.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

    relief.

                                            COUNTV
                                (Invasion of Privacy - False Light)
                                          Footballtalk LLC

776.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 143-158, and

    221-259, inclusive, as it is fully stated herein.

777.      T Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.




                                                   95
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 96 of 201



778.    Defendant' s defamatory statements were not privileged.

779.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

780.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

781.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

782.   This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

783.   The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

784.   The Defendant has interfered with the Plaintiffs right to be left alone.

785.   The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

786.   A reasonable person will find the Defendant' s publication to be highly offensive.

787.   As a result of the Defendant' s publication to the public, the Plaintiff was severely injured.

788.   With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida

789.   Dimitri Patterson has suffered severe injuries in the form of internal and emotional




                                                 96
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 97 of 201



    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                                       Footballtalk LLC

790.    The Defendant was negligent when publishing defamatory statements in the article

    above, which inflicted emotional distress on the Plaintiff.

791.    The Defendant failed to use reasonable care when publishing the defamatory statements.

792.    A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

793 .   As a result of the Defendant's negligence, the Plaintiff has been severely injured.

794.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.



                                          COUNTl
                                     (General Defamation)
                                     The Gannett Company


795 .     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and


                                                  97
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 98 of 201



    221-259, inclusive, as it is fully stated herein.

796.      The Defendant wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

797.      Defendant' s defamatory statements were not privileged.

798.      Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

799.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

    anonymous sources.

800.    The Defendant cannot and will not prove they reported on an official judicial proceeding.

801 .   This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the

    Articles, which proves that the Defendant knew the statements were false and purposefully

    avoided the truth.

802.    The evidence proves that the Defendant published the defamatory articles with no

    evidence of an official statement by a government official or official documentation, which

    proves the Defendant had a high degree of awareness of the falsity of the publications.

803.    With full knowledge of the absence of a verified official statement from a government

    official, or, official records, the Defendant knowingly, maliciously, and recklessly published

    defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

    disseminate the defamatory statements throughout the internet and the State of Florida.

804.    The Defendant had obvious reasons to doubt the veracity of the information reported

    because there was no evidence of official records or an official statement from a government

    official when the Defendant published the Articles.




                                                   98
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 99 of 201



805.      Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                       (Defamation Per Se)
                                      The Gannett Company

806.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and

   221-259 inclusive, as it is fully stated herein.

807.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

808.    The Defendant's defamatory statements were not privileged.

809.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.



810.    The Defendant imputed multiple felonies to the Plaintiff.

811.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri




                                                 99
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 100 of 201



   Patterson in paragraphs 37-41 , 110-116, and 221-259 as a result he is entitled to damages and

   injunctive relief.

812.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " . . . of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).



                                            COUNTID
                                     (Defamation by Implication)
                                      The Gannett Company

813.    The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 110-116, and

   221-259, inclusive, as it is fully stated herein.

814.     Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

815.     The Defendant' s defamatory statements were not privileged.

816.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.




                                                 100
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 101 of 201



817.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

818.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

819.    A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

820.    The false impression of the Plaintiff given in paragraphs 37-41, 110-116, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                          COUNT IV
                         (Intentional Infliction of Emotional Distress)
                                    The Gannett Company

821.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 110-116, and

   221-259, inclusive, as it is fully stated herein.

822.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

823.    The defamatory statements described in paragraphs 37-41, 110-116, and 221-259

   constitute outrageous conduct against the Plaintiff.

824.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.




                                                 101
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 102 of 201



825.    A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

826.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                            COUNTV
                               (Invasion of Privacy - False Light)
                                       The Gannett Company
827.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 110-116, and

   221-259, inclusive, as it is fully stated herein.

828.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

829.    Defendant's defamatory statements were not privileged.

830.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

831.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

832.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

833.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                 102
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 103 of 201



834.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

835.    The Defendant has interfered with the Plaintiffs right to be left alone.

836.    The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

837.    A reasonable person will find the Defendant's publication to be highly offensive.

838.    As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

839.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

840.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                                    The Gannett Company

841.    The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

842.    The Defendant failed to use reasonable care when publishing the defamatory statements.




                                                103
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 104 of 201



843.     A reasonable publisher under similar circumstances would not have published the

    defamatory statements in the article above.

844.     As a result of the Defendant's negligence, the Plaintiff has been severely injured.

845 .    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.

                                              COUNTl
                                       (General Defamation)
                                       BH Media Group, Inc.


846.      The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 161-171 , and

    221-259 inclusive, as it is fully stated herein.

847.      The Defendant wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

848.      Defendant' s defamatory statements were not privileged.

849.      Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

850.     Here, the evidence proves the Defendant's Articles are based wholly on unverified

    anonymous sources.

851 .    The Defendant cannot and will not prove they reported on an official judicial proceeding.

852.     This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the




                                                  104
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 105 of 201



   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

853.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

854.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

855.    The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

856.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                       (Defamation Per Se)
                                      BH Media Group, Inc.

857.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 161-171 , and

   221-259 inclusive, as it is fully stated herein.




                                                 105
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 106 of 201



858.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

859.    The Defendant's defamatory statements were not privileged.

860.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

861.    The Defendant imputed multiple felonies to the Plaintiff.

862.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41, 161-171, and 221-259 as a result he is entitled to damages and

   injunctive relief.



863.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter of law. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211,217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   (1906), where the words are"... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla 177, 146 SO. 234,236 (1933).



                                          COUNTID
                                   (Defamation by Implication)
                                    BH Media Group, Inc.


                                                106
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 107 of 201




864.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 161-171 , and

   221-259, inclusive, as it is fully stated herein.

865.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

866.     The Defendant' s defamatory statements were not privileged.

867.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

868.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

869.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

870.    A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

871.    The false impression of the Plaintiff given in paragraphs 37-41 , 161-171 , and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                          COUNT IV
                         (Intentional Infliction of Emotional Distress)
                                    BH Media Group, Inc.



                                                 107
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 108 of 201




872.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 161-171 , and

   221-259, inclusive, as it is fully stated herein.

873.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

874.    The defamatory statements described in paragraphs 37-41 , 161-171 , and 221-259

   constitute outrageous conduct against the Plaintiff.

875.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

876.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

877.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNTV
                               (Invasion of Privacy - False Light)
                                       BH Media Group, Inc.

878.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 161-171 , and

   221-259, inclusive, as it is fully stated herein.

879.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.



                                                 108
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 109 of 201



880.     Defendant's defamatory statements were not privileged.

881 .    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

882.     Here, the evidence proves the Defendant's Articles are based wholly on unverified

    anonymous sources.

883.     The Defendant cannot and will not prove they reported on an official judicial

    proceeding.

884.     This was the case where the articles published were a complete fabrication with no

    official statement by a government official in existence when the Defendant published the

    Articles, which proves that the Defendant knew the statements were false and purposefully

    avoided the truth.

885.     The evidence proves that the Defendant published the defamatory articles with no

    evidence of an official statement by a government official or official documentation, which

    proves the Defendant had a high degree of awareness of the falsity of the publications.

886.     The Defendant has interfered with the Plaintiffs right to be left alone.

887.     The Defendant disseminated statements to the public. Restatement (Second) of Torts§

    652D comment a (1977).

888.     A reasonable person will find the Defendant's publication to be highly offensive.

889.     As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

890.     With full knowledge of the absence of a verified official statement from a government

    official, or, official records, the Defendant knowingly, maliciously, and recklessly published

    defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

891.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional




                                                 109
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 110 of 201



   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT VI
                           (Negligent Infliction of Emotional Distress)
                                     BH Media Group, Inc.

892.    The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

893.    The Defendant failed to use reasonable care when publishing the defamatory statements.

894.    A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

895.    As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

896.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNTl
                                      (General Defamation)
                                        VOX Media, Inc.


897.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 159-160, and


                                                 110
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 111 of 201



   221-259, inclusive, as it is fully stated herein.

898.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

899.      Defendant's defamatory statements were not privileged.

900.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

901.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

902.    The Defendant cannot and will not prove they reported on an official judicial proceeding.

903.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

904.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

905.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

906.    The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.




                                                 111
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 112 of 201



907.      Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief



                                           COUNT II
                                       (Defamation Per Se)
                                        VOX Media, Inc.

908.     The Plaintiffre-alleges each and every allegation in paragraphs 37-41 , 159-160, and

   221-259 inclusive, as it is fully stated herein.

909.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

910.    The Defendant's defamatory statements were not privileged.

911.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

912.    The Defendant imputed multiple felonies to the Plaintiff.

913.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 161-171, and 221-259 as a result he is entitled to damages and

   injunctive relief.


                                                 112
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 113 of 201




914.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter of law. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211, 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   ( 1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla 177, 146 SO. 234,236 (1933).



                                           COUNT ill
                                    (Defamation by Implication)
                                       VOX Media, Inc.

915.    The Plaintiff re-alleges each and every allegation in paragraphs, inclusive, as it is fully

   stated herein.

916.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

917.     The Defendant's defamatory statements were not privileged.

918.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

919.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.


                                                113
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 114 of 201




920.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

921.    A reasonable person would understand the Defendant' s statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

922.    The false impression of the Plaintiff given in paragraphs 37-41 , 159-160, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                           COUNT IV
                         (Intentional Infliction of Emotional Distress)
                                       VOX Media, Inc.

923.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 159-160, and

   221-259, inclusive, as it is fully stated herein.

924.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

925.    The defamatory statements described in paragraphs 37-41 , 159-160, and 221-259

   constitute outrageous conduct against the Plaintiff.

926.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.




                                                 114
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 115 of 201



927.    A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

928.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNTV
                               (Invasion of Privacy - False Light)
                                         VOX Media, Inc.

929.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 159-160, and

   221-259, inclusive, as it is fully stated herein.

930.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

931.    Defendant' s defamatory statements were not privileged.

932.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

933.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

934.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

935.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                  115
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 116 of 201



936.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

937.    The Defendant has interfered with the Plaintiffs right to be left alone.

938.    The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

939.    A reasonable person will find the Defendant's publication to be highly offensive.

940.    As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

941.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

942.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                                       VOX Media, Inc.

943.    The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

944.    The Defendant failed to use reasonable care when publishing the defamatory statements.


                                                116
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 117 of 201



945.    A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

946.    As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

947.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                             COUNTl
                                      (General Defamation)
                                      The Daily Caller, Inc.


948.     The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 172-177, and

   221-259, inclusive, as it is fully stated herein.

949.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

950.     Defendant' s defamatory statements were not privileged.

951.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

952.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

953.    The Defendant cannot and will not prove they reported on an official judicial proceeding.




                                                 117
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 118 of 201



954.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

955.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

956.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

957.    The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

958.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                      (Defamation Per Se)
                                      The Daily Caller, Inc.

959.     The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 172-177, and


                                                118
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 119 of 201



   221-259 inclusive, as it is fully stated herein.

960.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

961.    The Defendant' s defamatory statements were not privileged.

962.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

963.    The Defendant imputed multiple felonies to the Plaintiff.

964.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 172-177, and 221-259 as a result he is entitled to damages and

   injunctive relief.

965.    A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla 177, 146 SO. 234, 236 (1933).



                                           COUNTID
                                    (Defamation by Implication)
                                      The Daily Caller, Inc.


                                                 119
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 120 of 201




966.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 172-177, and

   221-259, inclusive, as it is fully stated herein.

967.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

968.     The Defendant's defamatory statements were not privileged.

969.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

970.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

971.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

972.    A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

973.    The false impression of the Plaintiff given in paragraphs 37-41, 172-177, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                          COUNT IV
                         (Intentional Infliction of Emotional Distress)



                                                 120
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 121 of 201



                                       The Daily Caller, Inc.

974.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 172-177, and

   221-259, inclusive, as it is fully stated herein.

975.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

976.    The defamatory statements described in paragraphs 22-42 constitute outrageous conduct

   against the Plaintiff.

977.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

978.    A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

979.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                            COUNTV
                               (Invasion of Privacy - False Light)
                                      The Daily Caller, Inc.
980.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 172-177, and

   221-259, inclusive, as it is fully stated herein.

981.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.



                                                  121
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 122 of 201



982.    Defendant's defamatory statements were not privileged.

983.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

984.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

985.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

986.    This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

987.    The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

988.    The Defendant has interfered with the Plaintiffs right to be left alone.

989.    The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

990.    A reasonable person will find the Defendant's publication to be highly offensive.

991.    As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

992.    With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

993.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional




                                                122
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 123 of 201



   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                                     The Daily Caller, Inc.

994.    The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

995.    The Defendant failed to use reasonable care when publishing the defamatory statements.

996.    A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

997.    As a result of the Defendant's negligence, the Plaintiff has been severely injured.

998.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNTl
                                      (General Defamation)
                                        Cox Media Group


999.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 178-183, and


                                                 123
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 124 of 201



   221-259, inclusive, as it is fully stated herein.

1000.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1001.     Defendant's defamatory statements were not privileged.

1002.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1003. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1004. The Defendant cannot and will not prove they reported on an official judicial proceeding.

1005. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1006. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1007. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1008. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.




                                                 124
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 125 of 201



1009.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                       (Defamation Per Se)
                                        Cox Media Group

1010.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 178-183, and

   221-259 inclusive, as it is fully stated herein.

1011.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

1012.    The Defendant's defamatory statements were not privileged.

1013.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1014.    The Defendant imputed multiple felonies to the Plaintiff.

1015.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 178-183, and 221-259 as a result he is entitled to damages and

   injunctive relief.


                                                 125
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 126 of 201



1016. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   ( 1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234,236 (1933).



                                            COUNT ID
                                     (Defamation by Implication)
                                        Cox Media Group

1017.    The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 178-183, and

   221-259, inclusive, as it is fully stated herein.

1018.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1019.     The Defendant's defamatory statements were not privileged.

1020.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla. 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

1021.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.




                                                 126
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 127 of 201



1022.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1023. A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

1024. The false impression of the Plaintiff given in paragraphs 37-41 , 178-183, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                           COUNT IV
                          (Intentional Infliction of Emotional Distress)
                                        Cox Media Group

1025.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 178-183, and

   221-259, inclusive, as it is fully stated herein.

1026.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

1027.    The defamatory statements described in paragraphs 37-41 , 178-183, and 221-259

   constitute outrageous conduct against the Plaintiff.

1028.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1029.    A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.




                                                 127
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 128 of 201



1030.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNTV
                               (Invasion of Privacy - False Light)
                                         Cox Media Group

1031.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 178-183, and

   221-259, inclusive, as it is fully stated herein.

1032.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1033.    Defendant's defamatory statements were not privileged.

1034.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1035.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1036.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

103 7. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                 128
      Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 129 of 201



1038. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1039. The Defendant has interfered with the Plaintiffs right to be left alone.

1040. The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

1041. A reasonable person will find the Defendant's publication to be highly offensive.

1042. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

104 3. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1044. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                                      Cox Media Group

1045. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1046. The Defendant failed to use reasonable care when publishing the defamatory statements.


                                               129
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 130 of 201



1047. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1048. As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

1049. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                             COUNTl
                                      (General Defamation)
                                        IBT Media, Inc.


1050.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 184-191 , and

   221-259, inclusive, as it is fully stated herein.

1051.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1052.     Defendant's defamatory statements were not privileged.

1053.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1054. Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

1055. The Defendant cannot and will not prove they reported on an official judicial proceeding.




                                                 130
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 131 of 201



1056. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1057. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1058. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1059. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

1060.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                       (Defamation Per Se)
                                         IBT Media, Inc.

1061.     The Plaintiffre-alleges each and every allegation in paragraphs 37-41 , 184-191 , and


                                                131
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 132 of 201



   221-259 inclusive, as it is fully stated herein.

1062.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

1063.    The Defendant's defamatory statements were not privileged.

1064.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1065.    The Defendant imputed multiple felonies to the Plaintiff.

1066.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 184-191 , and 221-259 as a result he is entitled to damages and

   injunctive relief.

1067. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).



                                           COUNT III
                                    (Defamation by Implication)
                                        IBT Media, Inc.


                                                 132
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 133 of 201




1068.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 184-191 , and

   221-259, inclusive, as it is fully stated herein.

1069.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1070.     The Defendant's defamatory statements were not privileged.

1071.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

1072.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

1073. The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1074. A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

1075. The false impression of the Plaintiff given in paragraphs 37-41 , 184-191 , and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                            COUNT IV
                          (Intentional Infliction of Emotional Distress)


                                                 133
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 134 of 201



                                          IBT Media, Inc.

1076.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 184-191 , and

   221-259, inclusive, as it is fully stated herein.

1077.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

1078.    The defamatory statements described in paragraphs 37-41 , 184-191 , and 221-259

   constitute outrageous conduct against the Plaintiff.

1079.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1080.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

1081.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

   relief.

                                             COUNTV
                                (Invasion of Privacy - False Light)
                                            IBT Media, Inc.
1082.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 184-191 , and

   221-259, inclusive, as it is fully stated herein.

1083.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.



                                                  134
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 135 of 201



1084.    Defendant' s defamatory statements were not privileged.

1085.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1086.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1087.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1088. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1089. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1090. The Defendant has interfered with the Plaintiffs right to be left alone.

1091. The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

1092. A reasonable person will find the Defendant' s publication to be highly offensive.

1093. As a result of the Defendant' s publication to the public, the Plaintiff was severely injured.

1094. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1095. Dimitri Patterson has suffered severe injuries in the form of internal and emotional




                                                135
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 136 of 201



    distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

    and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

    Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT VI
                           (Negligent Infliction of Emotional Distress)
                                        IBT Media, Inc.

1096. The Defendant was negligent when publishing defamatory statements in the article

    above, which inflicted emotional distress on the Plaintiff.

1097. The Defendant failed to use reasonable care when publishing the defamatory statements.

1098. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1099. As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

1100. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT 1
                                      (General Defamation)
                                   Newsweek Media Group, Inc.


1101 .     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 184-191 , and


                                                 136
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 137 of 201



   221-259, inclusive, as it is fully stated herein.

1102.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1103.     Defendant' s defamatory statements were not privileged.

1104.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1105. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1106. The Defendant cannot and will not prove they reported on an official judicial proceeding.

1107. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1108. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1109. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1110. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.




                                                 137
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 138 of 201



1111.      Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT II
                                      (Defamation Per Se)
                                   Newsweek Media Group, Inc.

1112.      The Plaintiffre-alleges each and every allegation in paragraphs 37-41 , 184-191 , and

   221-259 inclusive, as it is fully stated herein.

1113 .     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

1114.     The Defendant' s defamatory statements were not privileged.

1115.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1116.     The Defendant imputed multiple felonies to the Plaintiff.

1117.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri




                                                 138
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 139 of 201



   Patterson in paragraphs 37-41 , 184-191 , and 221-259 as a result he is entitled to damages and

   injunctive relief.

1118. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co., 108 Fla 177, 146 SO. 234, 236 (1933).



                                           COUNT ill
                                    (Defamation by Implication)
                                  Newsweek Media Group, Inc.

1119.    The Plaintiff re-alleges each and every allegation in paragraphs 3 7-41 , 184-191 , and

   221-259, inclusive, as it is fully stated herein.

1120.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1121.     The Defendant' s defamatory statements were not privileged.

1122.    Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.




                                                 139
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 140 of 201



1123.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

1124.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1125. A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

1126. The false impression of the Plaintiff given in paragraphs 37-41 , 184-191 , and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.



                                            COUNT IV
                          (Intentional Infliction of Emotional Distress)
                                  Newsweek Media Group, Inc.

1127.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 184-191 , and

   221-259, inclusive, as it is fully stated herein.

1128.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

1129.    The defamatory statements described in paragraphs 37-41 , 184-191 , and 221-259

   constitute outrageous conduct against the Plaintiff.

1130.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.




                                                 140
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 141 of 201



1131.     A reasonable person in Plaintiff's position would consider Defendant's conduct as

    outrageous.

1132.     The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

    relief.

                                            COUNTV
                                (Invasion of Privacy - False Light)
                                   Newsweek Media Group, Inc.

1133.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 184-191 , and

    221-259, inclusive, as it is fully stated herein.

1134.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

1135.     Defendant' s defamatory statements were not privileged.

1136.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

113 7.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

    anonymous sources.

1138.     The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1139. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                  141
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 142 of 201




1140. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1141. The Defendant has interfered with the Plaintiffs right to be left alone.

1142. The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

1143. A reasonable person will find the Defendant's publication to be highly offensive.

1144. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

114 5. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1146. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                                Newsweek Media Group, Inc.

114 7. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.


                                               142
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 143 of 201



1148. The Defendant failed to use reasonable care when publishing the defamatory statements.

1149. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1150. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1151. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                             COUNTl
                                      (General Defamation)
                                          ESPN, Inc.


1152.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 194-211 , and

   221-259, inclusive, as it is fully stated herein.

1153.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1154.     Defendant's defamatory statements were not privileged.

1155.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.



1156. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1157. The Defendant cannot and will not prove they reported on an official judicial proceeding.




                                                 143
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 144 of 201



1158. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1159. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1160. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1161. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

1162.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNT II
                                       (Defamation Per Se)
                                           ESPN, Inc.

1163.     The Plaintiffre-alleges each and every allegation in paragraphs 37-41 , 194-211 , and


                                                144
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 145 of 201



   221-259, 38-39 & 41 inclusive, as it is fully stated herein.

1164.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

1165.    The Defendant's defamatory statements were not privileged.

1166.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1167.    The Defendant imputed multiple felonies to the Plaintiff.

1168.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 3 7-41, 194-211, and 221-25 9 as a result he is entitled to damages and

   injunctive relief.

1169. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211,217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591, 592

   (1906), where the words are" ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234,236 (1933).

                                             COUNTID
                                    (Defamation by Implication)
                                          ESPN, Inc.




                                               145
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 146 of 201



1170.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 194-211 , and

   221-259, inclusive, as it is fully stated herein.

1171.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1172.     The Defendant' s defamatory statements were not privileged.

1173.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

1174.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.



1175.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1176. A reasonable person would understand the Defendant' s statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.



1177. The false impression of the Plaintiff given in paragraphs 37-41 , 194-211 , and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.




                                                 146
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 147 of 201




                                             COUNT IV
                           (Intentional Infliction of Emotional Distress)
                                             ESPN, Inc.

1178.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 194-211 , and

    221-259, inclusive, as it is fully stated herein.

1179.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

1180.    The defamatory statements described in paragraphs 37-41 , 194-211, and 221-259

    constitute outrageous conduct against the Plaintiff.

1181.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

    disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1182.    A reasonable person in Plaintiff's position would consider Defendant's conduct as

    outrageous.

1183.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

    proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

►   relief.

                                             COUNTV
                                (Invasion of Privacy - False Light)
                                            ESPN, Inc.
1184.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 194-211 , and

    221-259, inclusive, as it is fully stated herein.




                                                  147
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 148 of 201



1185.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1186.    Defendant' s defamatory statements were not privileged.

1187.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1188.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1189.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1190. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1191. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1192. The Defendant has interfered with the Plaintiffs right to be left alone.

1193. The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

1194. A reasonable person will find the Defendant's publication to be highly offensive.

1195. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

1196. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published




                                                 148
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 149 of 201



   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida

1197. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                         COUNT VI
                         (Negligent Infliction of Emotional Distress)
                                          ESPN, Inc.

1198. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1199. The Defendant failed to use reasonable care when publishing the defamatory statements.

1200. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1201. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1202. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.




                                                 149
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 150 of 201




                                             COUNTl
                                    (General Defamation)
                               New Media Investment Group, Inc.


1203.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and

   221-259, inclusive, as it is fully stated herein.

1204.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1205.     Defendant' s defamatory statements were not privileged.

1206.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1207. Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

1208. The Defendant cannot and will not prove they reported on an official judicial proceeding.

1209. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1210. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1211. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.




                                                 150
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 151 of 201



1212. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

1213.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT II
                                    (Defamation Per Se)
                               New Media Investment Group, Inc.

1214.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and

   221-259 inclusive, as it is fully stated herein.

1215.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

1216.    The Defendant' s defamatory statements were not privileged.

1217.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1218.    The Defendant imputed multiple felonies to the Plaintiff.



1219.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business




                                                 151
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 152 of 201



   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 110-116, and 221-259 as a result he is entitled to damages and

   injunctive relief.

1220. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " .. . of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla 177, 146 SO. 234, 236 (1933).

                                           COUNT ID
                                   (Defamation by Implication)
                               New Media Investment Group, Inc.

1221.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and

   221-259, inclusive, as it is fully stated herein.

1222.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1223.     The Defendant's defamatory statements were not privileged.



1224.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts




                                                 152
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 153 of 201



    so as to imply a defamatory connection between them; or (2) creates a defamatory

    implication by omitting facts.

1225.     The Defendant maliciously published the false statements about the Plaintiff, and these

    statements were defamatory in that they created false impressions of the Plaintiff.

1226.     The Defendant severely juxtaposed a series of facts so as to imply a defamatory

    connection between them or, in the alternative, created a defamatory implication by omitting

    facts when describing the nature and sequence of events.

1227. A reasonable person would understand the Defendant' s statements to impart the false

    innuendo, which would be highly offensive to a reasonable person.

1228. The false impression of the Plaintiff given in paragraphs 37-41 , 110-116, and 221-259,

    which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                             COUNT IV
                           (Intentional Infliction of Emotional Distress)
                                New Media Investment Group, Inc.

1229.      The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and

   221-259, inclusive, as it is fully stated herein.

1230.     The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.



1231 .    The defamatory statements described in paragraphs 37-41 , 110-116, and 221-259

   constitute outrageous conduct against the Plaintiff.

1232.     The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the




                                                 153
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 154 of 201



   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1233.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

1234. The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant' s action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNTV
                               (Invasion of Privacy - False Light)
                               New Media Investment Group, Inc.

1235.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 110-116, and

   221-259, inclusive, as it is fully stated herein.

1236.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1237.    Defendant' s defamatory statements were not privileged.

1238. Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1239. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1240.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1241. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the




                                                  154
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 155 of 201



   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1242. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1243. The Defendant has interfered with the Plaintiffs right to be left alone.

1244. The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

1245. A reasonable person will find the Defendant's publication to be highly offensive.

1246. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

1247. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1248. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                             New Media Investment Group, Inc.




                                               155
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 156 of 201



1249. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1250. The Defendant failed to use reasonable care when publishing the defamatory statements.

1251. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1252. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1253. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                        COUNT 1
                                   (General Defamation)
                         Gatehouse Media Management Services, Inc.


1254.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259, inclusive, as it is fully stated herein.

1255.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation



1256.     Defendant's defamatory statements were not privileged.

1257.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1258. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.



                                                 156
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 157 of 201



1259. The Defendant cannot and will not prove they reported on an official judicial proceeding.

1260. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1261. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1262. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1263. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

1264.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                        COUNT II
                                    (Defamation Per Se)
                         Gatehouse Media Management Services, Inc.




                                                157
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 158 of 201



1265.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259 inclusive, as it is fully stated herein.

1266.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   p er se.

1267.    The Defendant's defamatory statements were not privileged

1268.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages

1269.    The Defendant imputed multiple felonies to the Plaintiff.

1270.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 212-216, and 221-259 as a result he is entitled to damages and

   injunctive relief.

1271. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   ( 1906), where the words are " . .. of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).

                                           COUNTill
                                    (Defamation by Implication)



                                                 158
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 159 of 201



                         Gatehouse Media Management Services, Inc.

1272.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259, inclusive, as it is fully stated herein.

1273.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1274.     The Defendant's defamatory statements were not privileged.

1275.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defmed as a defaming of

   character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

1276.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

1277.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1278. A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

1279. The false impression of the Plaintiff given in paragraphs 37-41 , 212-216, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                           COUNT IV
                         (Intentional Infliction of Emotional Distress)



                                                 159
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 160 of 201



                            Gatehouse Media Management Services, Inc.

1280.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259, inclusive, as it is fully stated herein.

1281.     The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false .

1282.     The defamatory statements described in paragraphs 22-42 constitute outrageous conduct

   against the Plaintiff.

1283.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1284.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

1285. The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                             COUNTV
                                (Invasion of Privacy - False Light)
                          Gatehouse Media Management Services, Inc.
1286.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259, inclusive, as it is fully stated herein.

1287.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.



                                                  160
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 161 of 201



1288.    Defendant's defamatory statements were not privileged.

1289.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1290.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1291.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1292. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1293. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1294. The Defendant has interfered with the Plaintiffs right to be left alone.

1295. The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

1296. A reasonable person will find the Defendant' s publication to be highly offensive.

1297. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

1298. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1299. Dimitri Patterson has suffered severe injuries in the form of internal and emotional




                                               161
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 162 of 201



   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                         Gatehouse Media Management Services, Inc.

1300. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1301. The Defendant failed to use reasonable care when publishing the defamatory statements.

1302. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1303. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1304. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT 1
                                    (General Defamation)
                            Gatehouse Media Florida Holdings, Inc.


1305.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and




                                                 162
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 163 of 201



   221-259, inclusive, as it is fully stated herein.

1306.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1307.     Defendant's defamatory statements were not privileged.

1308.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1309. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1310. The Defendant cannot and will not prove they reported on an official judicial proceeding.

1311. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1312. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1313. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1314. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.




                                                 163
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 164 of 201



1315.      Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT II
                                     (Defamation Per Se)
                             Gatehouse Media Florida Holdings, Inc.

1316.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259 inclusive, as it is fully stated herein.

1317.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

1318.     The Defendant's defamatory statements were not privileged.

1319.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1320.     The Defendant imputed multiple felonies to the Plaintiff.

1321.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 212-216, and 221-259 as a result he is entitled to damages and

   injunctive relief.




                                                 164
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 165 of 201



1322. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " . . . of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).

                                         COUNTID
                                  (Defamation by Implication)
                            Gatehouse Media Florida Holdings, Inc.

1323.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259, inclusive, as it is fully stated herein.

1324.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1325.     The Defendant's defamatory statements were not privileged.

1326.     Defamation by implication is an intentional tort recognized in Florida See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

1327.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

1328.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory




                                                 165
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 166 of 201



   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1329. A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.

1330. The false impression of the Plaintiff given in paragraphs 37-41 , 212-216, and 221-259,

   which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

   therefore, he is entitled to damages and injunctive relief.

                                            COUNT IV
                          (Intentional Infliction of Emotional Distress)
                            Gatehouse Media Florida Holdings, Inc.

1331.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 212-216, and

   221-259, inclusive, as it is fully stated herein.

1332.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

1333.    The defamatory statements described in paragraphs 37-41 , 212-216, and 221-259

   constitute outrageous conduct against the Plaintiff.

1334.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.



1335.    A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

1336.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the




                                                 166
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 167 of 201



   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                             COUNTV
                                (Invasion of Privacy - False Light)
                              Gatehouse Media Florida Holdings, Inc.
1337.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 212-216, and

   221-259, inclusive, as it is fully stated herein.

1338.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1339.    Defendant's defamatory statements were not privileged.

1340.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1341.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1342.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1343. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.



1344. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.



                                                 167
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 168 of 201



1345. The Defendant has interfered with the Plaintiffs right to be left alone.

1346. The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

1347. A reasonable person will find the Defendant's publication to be highly offensive.

1348. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

1349. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1350. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                          COUNT VI
                          (Negligent Infliction of Emotional Distress)
                           Gatehouse Media Florida Holdings, Inc.

13 51. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1352. The Defendant failed to use reasonable care when publishing the defamatory statements.

1353. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1354. As a result of the Defendant's negligence, the Plaintiff has been severely injured.




                                                 168
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 169 of 201



1355. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                          COUNT 1
                                    (General Defamation)
                             Microsoft Corporation And MSN.Com


1356.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 192-193, and

   221-259, inclusive, as it is fully stated herein.

1357.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1358.     Defendant's defamatory statements were not privileged.

1359.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1360. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1361. The Defendant cannot and will not prove they reported on an official judicial proceeding.

1362. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.




                                                 169
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 170 of 201



1363. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1364. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1365. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

1366.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                         COUNT II
                                    (Defamation Per Se)
                            Microsoft Corporation And MSN.Com

1367.   The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 192-193, and

   221-259 inclusive, as it is fully stated herein.




                                                 170
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 171 of 201



1368.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

1369.     The Defendant's defamatory statements were not privileged.

1370.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

13 71.    The Defendant imputed multiple felonies to the Plaintiff.

13 72.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

    distress, anguish, substantial damage to his well-being, overwhelming damage to his external

    reputation, and devastating damage to his family, personal, community, civic, and business

    relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

    Patterson in paragraphs 37-41 , 192-193, and 221-259 as a result he is entitled to damages and

    injunctive relief.

1373. A statement is defamatory per se, recognized and deeply rooted in Florida law,

    when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter of law. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151, 42 So. 591 , 592

    (1906), where the words are " .. . of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).

                                              COUNTID
                                    (Defamation by Implication)
                              Microsoft Corporation And MSN.Com

1374.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 192-193, and




                                                 171
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 172 of 201



    221-259, inclusive, as it is fully stated herein.

1375.      The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The defamatory statements prove to be defamation

    by implication.

1376.      The Defendant's defamatory statements were not privileged.

1377.      Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla 2008). It is defined as a defaming of

    character that happens from what is implied when a defendant ( 1) juxtaposes a series of facts

    so as to imply a defamatory connection between them; or (2) creates a defamatory

    implication by omitting facts.

1378.     The Defendant maliciously published the false statements about the Plaintiff, and these

    statements were defamatory in that they created false impressions of the Plaintiff.

13 79.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

    connection between them or, in the alternative, created a defamatory implication by omitting

    facts when describing the nature and sequence of events.

1380. A reasonable person would understand the Defendant's statements to impart the false

    innuendo, which would be highly offensive to a reasonable person.

1381. The false impression of the Plaintiff given in paragraphs 37-41 , 192-193, and 221-259,

    which the Defendant created, caused irreparable harm to Plaintiff, his reputation and person,

    therefore, he is entitled to damages and injunctive relief.

                                             COUNT IV
                           (Intentional Infliction of Emotional Distress)
                              Microsoft Corporation And MSN.Com

13 82.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 192-193, and




                                                  172
         Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 173 of 201



    221-259, inclusive, as it is fully stated herein.

1383.      The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

    recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

    which they knew or should have known to be false.

1384.      The defamatory statements described in paragraphs 37-41 , 192-193, and 221-259

    constitute outrageous conduct against the Plaintiff.

1385.      The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

    alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1386.     A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

1387.      The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

    Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

    relief.

                                            COUNTV
                                (Invasion of Privacy - False Light)
                               Microsoft Corporation And MSN.Com

1388.      The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 192-193, and

   221-259, inclusive, as it is fully stated herein.

13 89.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

    published the statements set forth above. The published statements by the Defendant

    portrayed the Plaintiff in a false light to the public.

1390.      Defendant' s defamatory statements were not privileged.




                                                   173
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 174 of 201



1391.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1392.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

1393.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1394. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1395. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1396. The Defendant has interfered with the Plaintiff's right to be left alone.

1397. The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

1398. A reasonable person will find the Defendant's publication to be highly offensive.

1399. As a result of the Defendant' s publication to the public, the Plaintiff was severely injured.

1400. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida

1401. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external




                                                174
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 175 of 201



   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT VI
                           (Negligent Infliction of Emotional Distress)
                             Microsoft Corporation And MSN.Com

1402. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1403. The Defendant failed to use reasonable care when publishing the defamatory statements.

1404. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1405. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1406. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                             COUNTI
                          (Intentional Infliction of Emotional Distress)
                                         Jasmine Brand

1407.   The Plaintiffre-alleges each and every allegation in paragraphs 37-41 , 59-64, and 221-

   259, inclusive, as it is fully stated herein.




                                                   175
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 176 of 201



1408.   The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

1409.   The defamatory statements described in paragraphs 37-41 , 59-64, and 221-259 constitute

   outrageous conduct against the Plaintiff.

1410.   The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1411.   A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

1412.   The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                            COUNT II
                                (Invasion of Privacy - False Light)
                                          Jasmine Brand

1413.   The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 59-64, and 221-

   259, inclusive, as it is fully stated herein.

1414.    The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1415.   Defendant's defamatory statements were not privileged.




                                                   176
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 177 of 201



1416.   Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1417.   Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1418.   The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1419. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1420. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1421 . The Defendant has interfered with the Plaintiffs right to be left alone.

1422. The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

1423. A reasonable person will find the Defendant' s publication to be highly offensive.

1424. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

1425. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1426. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external




                                               177
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 178 of 201



   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT ID
                           (Negligent Infliction of Emotional Distress)
                                         Jasmine Brand

1427. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1428. The Defendant failed to use reasonable care when publishing the defamatory statements.

1429. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1430. As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

1431. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                             COUNT!
                          (Intentional Infliction of Emotional Distress)
                                           MahirFadle

1432.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 59-64, and 221-

   259, inclusive, as it is fully stated herein.




                                                   178
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 179 of 201



1433.   The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.

1434.   The defamatory statements described in paragraphs 37-41 , 59-64, and 221-259 constitute

   outrageous conduct against the Plaintiff.

1435. The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1436.   A reasonable person in Plaintiff's position would consider Defendant's conduct as

   outrageous.

1437.   The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNTil
                               (Invasion of Privacy - False Light)
                                            Mahir Fadle
1438.   The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 59-64, and 221-

   259, inclusive, as it is fully stated herein.

1439.   The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1440.   Defendant's defamatory statements were not privileged.

1441.   Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.




                                                   179
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 180 of 201



1442.    Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1443.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1444. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1445. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1446. The Defendant has interfered with the Plaintiffs right to be left alone.

144 7. The Defendant disseminated statements to the public. Restatement (Second) of Torts §

   652D comment a (1977).

1448. A reasonable person will find the Defendant' s publication to be highly offensive.

1449. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

1450. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1451. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business




                                               180
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 181 of 201



   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT ill
                           (Negligent Infliction of Emotional Distress)
                                           MahirFadle

1452. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1453. The Defendant failed to use reasonable care when publishing the defamatory statements.

1454. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1455. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1456. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                             COUNTI
                          (Intentional Infliction of Emotional Distress)
                                          Robert Littal

1457.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 65-67, and 221-

   259, inclusive, as it is fully stated herein.

1458.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,




                                                   181
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 182 of 201



   which they knew or should have known to be false.

1459.    The defamatory statements described in paragraphs 37-41 , 65-67, and 221-259 constitute

   outrageous conduct against the Plaintiff.

1460.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1461.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

1462.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                            COUNT II
                                (Invasion of Privacy - False Light)
                                             Robert Littal

1463.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 65-67, and 221-

   259, inclusive, as it is fully stated herein.

1464.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The published statements by the Defendant

   portrayed the Plaintiff in a false light to the public.

1465.    Defendant's defamatory statements were not privileged.

1466.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1467.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.




                                                   182
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 183 of 201



1468.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.

1469. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1470. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1471. The Defendant has interfered with the Plaintiff's right to be left alone.

1472. The Defendant disseminated statements to the public. Restatement (Second) of Torts§

   652D comment a (1977).

1473. A reasonable person will find the Defendant's publication to be highly offensive.

1474. As a result of the Defendant's publication to the public, the Plaintiff was severely injured.

147 5. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the Internet and the State of Florida.

1476. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri




                                               183
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 184 of 201



   Patterson, and he is entitled to damages and injunctive relief.



                                           COUNTID
                           (Negligent Infliction of Emotional Distress)
                                          Robert Littal

1477. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1478. The Defendant failed to use reasonable care when publishing the defamatory statements.

1479. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1480. As a result of the Defendant' s negligence, the Plaintiff has been severely injured.

1481. J?imitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.



                                              COUNTI
                          (Intentional Infliction of Emotional Distress)
                                 Miami Herald Media Company

1482.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 43-58, and 221-

   259, inclusive, as it is fully stated herein.

1483.    The Defendant has severely defamed the Plaintiff by knowingly, intentionally, willfully,

   recklessly, grossly negligently, and/or negligently publishing statements about the Plaintiff,

   which they knew or should have known to be false.



                                                   184
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 185 of 201



1484.    The defamatory statements described in paragraphs 37-41 , 43-58, and 221-259 constitute

   outrageous conduct against the Plaintiff.

1485.    The Defendant intended to cause Plaintiff to suffer emotional distress, or, in the

   alternative, the Defendant, or, their agent, engaged in the defamatory conduct with reckless

   disregard of the high probability of causing the Plaintiff to suffer emotional distress.

1486.    A reasonable person in Plaintiff's position would consider Defendant' s conduct as

   outrageous.

1487.    The Plaintiff suffered severe emotional distress, and the outrageous conduct of the

   Defendant was a cause of the emotional distress suffered by the Plaintiff, and as a direct and

   proximate result of the Defendant's action, the Plaintiff is entitled to damages and injunctive

   relief.

                                           COUNT II
                   (Invasion of Privacy -Appropriation of Name and Likeness)
                                    Miami Herald Media Company
1488.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 43-58, and 221-

   259 inclusive, as it is fully stated herein.

1489.     The Plaintiff is an ex-NFL Veteran and a public figure, which adds value to his name

   and likeness.

1490.    The Plaintiff is the exclusive rights Owner of his name and likeness.

1491.    The Defendant published defamatory and infringing statements and photos of the

   Plaintiff without his consent.

1492.    Here, the evidence proves the Defendant' s Articles are based wholly on unverified

   anonymous sources.

1493.    The Defendant cannot and will not prove they reported on an official judicial

   proceeding.


                                                  185
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 186 of 201



1494. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1495. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1496. The Defendant has interfered with the Plaintiffs right to be left alone.

1497. The Defendant disseminated statements to the public.

1498. A reasonable person will find the Defendant's publication to be highly offensive.

1499. As a result of the Defendant' s publication to the public, the Plaintiff was severely injured.

1500. The Defendant published the infringing articles and photos about the Plaintiff to increase

   traffic to their Website, which proves to be a direct benefit from the misappropriation of the

   Plaintiffs name.

1501. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.


                                          COUNTID
                          (Negligent Infliction of Emotional Distress)
                               Miami Herald Media Company




                                                186
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 187 of 201



1502. The Defendant was negligent when publishing defamatory statements in the article

   above, which inflicted emotional distress on the Plaintiff.

1503. The Defendant failed to use reasonable care when publishing the defamatory statements.

1504. A reasonable publisher under similar circumstances would not have published the

   defamatory statements in the article above.

1505. As a result of the Defendant's negligence, the Plaintiff has been severely injured.

1506. Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his wellbeing, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNT IV
                                       (General Defamation)
                                        The Miami Herald


1507.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41, 43-58, and 221-

   259, inclusive, as it is fully stated herein.

1508.     The Defendant wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

1509.     Defendant's defamatory statements were not privileged.

1510.     Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1511. Here, the evidence proves the Defendant's Articles are based wholly on unverified

   anonymous sources.

1512. The Defendant cannot and will not prove they reported on an official judicial proceeding.



                                                   187
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 188 of 201



1513. This was the case where the articles published were a complete fabrication with no

   official statement by a government official in existence when the Defendant published the

   Articles, which proves that the Defendant knew the statements were false and purposefully

   avoided the truth.

1514. The evidence proves that the Defendant published the defamatory articles with no

   evidence of an official statement by a government official or official documentation, which

   proves the Defendant had a high degree of awareness of the falsity of the publications.

1515. With full knowledge of the absence of a verified official statement from a government

   official, or, official records, the Defendant knowingly, maliciously, and recklessly published

   defamatory statements imputing multiple felonies to the Plaintiff, and then proceeded to

   disseminate the defamatory statements throughout the internet and the State of Florida.

1516. The Defendant had obvious reasons to doubt the veracity of the information reported

   because there was no evidence of official records or an official statement from a government

   official when the Defendant published the Articles.

1517.     Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant's cynical exploitation of the reputation of Dimitri

   Patterson, and he is entitled to damages and injunctive relief.

                                           COUNTV
                                       (Defamation Per Se)
                                        The Miami Herald

1518.     The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 43-58, and 221-




                                                188
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 189 of 201



   259 inclusive, as it is fully stated herein.

1519.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   per se.

1520.    The Defendant's defamatory statements were not privileged.

1521.    Dimitri Patterson seeks recovery of actual, presumed, and punitive damages.

1522.    The Defendant imputed multiple felonies to the Plaintiff.

1523.    Dimitri Patterson has suffered severe injuries in the form of internal and emotional

   distress, anguish, substantial damage to his well-being, overwhelming damage to his external

   reputation, and devastating damage to his family, personal, community, civic, and business

   relationships in Orlando, FL, his former residences of Miami, FL, and elsewhere as a direct

   and proximate result of the Defendant' s cynical exploitation of the reputation of Dimitri

   Patterson in paragraphs 37-41 , 43-58, and 221-259 as a result he is entitled to damages and

   injunctive relief.

1524. A statement is defamatory per se, recognized and deeply rooted in Florida law,

   when statements are so powerful in their ability to hurt someone that the law presumes harm

   as a matter oflaw. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 , 217 (1887). "The law

   presumes malice in their utterance," Abraham v. Baldwin, 51 Fla. 151 , 42 So. 591 , 592

   (1906), where the words are " ... of such common notoriety established by the general

   consent of men, that the courts must of necessity take judicial notice of its harmful effect.

   Layne v. Tribune Co.,108 Fla. 177, 146 SO. 234, 236 (1933).

                                            COUNT VI
                                     (Defamation by Implication)
                                        The Miami Herald




                                                  189
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 190 of 201



1525.    The Plaintiff re-alleges each and every allegation in paragraphs 37-41 , 43-58, and 221-

    259, inclusive, as it is fully stated herein.

1526.     The Defendant, wrongfully and with actual malice and gross negligence, caused to be

   published the statements set forth above. The defamatory statements prove to be defamation

   by implication.

1527.     The Defendant's defamatory statements were not privileged.

1528.     Defamation by implication is an intentional tort recognized in Florida. See Jews

   for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1108 (Fla. 2008). It is defined as a defaming of

   character that happens from what is implied when a defendant (1) juxtaposes a series of facts

   so as to imply a defamatory connection between them; or (2) creates a defamatory

   implication by omitting facts.

1529.    The Defendant maliciously published the false statements about the Plaintiff, and these

   statements were defamatory in that they created false impressions of the Plaintiff.

1530.    The Defendant severely juxtaposed a series of facts so as to imply a defamatory

   connection between them or, in the alternative, created a defamatory implication by omitting

   facts when describing the nature and sequence of events.

1531. A reasonable person would understand the Defendant's statements to impart the false

   innuendo, which would be highly offensive to a reasonable person.



The false impression of the Plaintiff given in paragraphs 37-41 , 43-58, and 221-259, which the

Defendant created, caused irreparable harm to Plaintiff, his reputation and person, therefore, he

is entitled to damages and injunctive relief.




                                                    190
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 191 of 201




WHEREFORE, Plaintiff respectfully demands judgment against the Defendants as follows:

A.      A judgment for actual damages in the amount of Three Hundred Million

      ($300,000,000.00) dollars.

B.      Presumed Damages in an amount to be determined by the court, but in no

      circumstances less than sixty million ($60,000,000.00) dollars.

C.      Punitive Damages against the Defendant in the amount of sixty million (60,000,000.00)

      dollars or at least 10% of the Defendant's net worth, whichever is greater, to punish and

      impress upon Defendant the seriousness of their conduct and to deter similar conduct in

      the future.

D.      Preliminary and Permanent Injunctive Relief ordering the removal of defamatory and

      infringing Articles and videos by all Defendants listed in this Complaint for eternity from

      the Internet.

E.     A full and fair correction, apology, or retraction was, in the case of a newspaper or

      periodical, published in the same editions, or, corresponding issues of the newspaper, or,

      periodical in which said article appeared, and in a conspicuous place and typed as said

      original article.

F.     For such other and further relief for the Plaintiff, as the Court deems just and equitable.




                                            Dimitri Patterson
                                       16877 East Colonial Drive
                                                Unit 403
                                          Orlando, FL 32820
                                      prolificdezigns@gmail.com
                                             407-777-2269




                                              191
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 192 of 201



                                          Verification

Pursuant to 28 U.S.C. § 1746 I, Dimitri Patterson, declare as follows:

   J. I am a Plaintiff in the following case and a citizen in the United States of America and a

       resident of Florida.

   2. I have personal knowledge of the factual statements set forth in the foregoing Verified

       Complaint for Damages, and if called on to testify I would competently testify as to the

       matters stated herein.

   3. I verify under penalty and perjury under the laws of the United States of America that the

       factual statements in this Verified Complaint concerning myself and the actions of all

       Defendants are correct.



Executed on October 24, 2019

                                  ~C)
                                        Dimitri Patterson




                                               192
      Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 193 of 201




                                   MEMORANDUM OF LAW


       Defamation is defined as the unprivileged publication of false statements which naturally

and proximately result in injury to another. Wolfson v. Kirk, 273 So. 2d 774 (Fla. 4th DCA 1973).

To establish a cause of action for defamation, a plaintiff must show; (1) That the defendant

published a false statement about the plaintiff; (2) To a third party; and (3) That the falsity of the

statement caused injury to the Plaintiff. See Razner v. Wellington Regional Med. Ctr.

Defamation. Id Also, statements of pure opinion are not actionable. Florida Med Ctr. Inc. v.

New York Post Co .. Inc .. 568 So. 2d 454 (Fla. 4th DCA 1990).

       There are four categories of statements that constitute libel per se:

        1. Imputing to another a criminal offense amounting to a felony.

       2. Imputing to another a presently existing venereal disease or other loathsome and

           communicable disease;

       3. Imputing to another, the other being a woman, acts of unchastity;

       4. Imputing to another conduct, characteristics or a condition incompatible with the

           proper exercise of his lawful business, trade, profession, or office.

           See Wolfson. 273 So. 2d at 777 (internal citations omitted).

FILING OF FORMAL CHARGES

The State Attorney took no action on Cases #F-15-15779 (where there was never an official

arraignment), B-15-034548, and F-17-016392, in addition, the Statute of Limitations expired.

Florida Jurisprudence 2d 1151 states that: The State may file a charging document at any time

within the applicable speedy trial period (60 days). Taking no action after the defendant is

arrested and waiting until after the speedy trial period has expired to file formal charges results in




                                                 193
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 194 of 201



the State abandoning the prosecution and the recapture provisions of the rule do not apply, with

the result that the defendant must be discharged (FL Jur. 2d 1151)

Florida Statute 27.181 (1) states: No such appointee shall perform any of the duties of an

Assistant State Attorney until he or she have taken and subscribed to a written oath that he or she

will faithfully perform the duties of Assistant State Attorney and shall have caused the oath to be

recorded in the Office of the Clerk of the Circuit Court of the county in which the appointing

State Attorney resides. Upon the recordation of such appointment and oath, the appointing State

Attorney shall promptly cause certified copies thereof to be transmitted to the Secretary of State.

Florida Statute 27.181 (2) states: No such assistant State Attorney may sign Filings of

Information unless specifically designated to do so by the State Attorney.

A Filing oflnformation must be signed by the designated assistant State Attorney and the failure

of an Assistant State Attorney to sign a Filing oflnformation, voids the charging document

(Florida Jur. 2d 1163, 1164 & 1165) . When you carefully examine the charging document that

Judge William Altfield is acknowledging, which is not filed according to Rule 2.520 Florida

Rules of Judicial Administration (a)(b)( c) and stamped and dated for October 20, 2017, you will

clearly see that the designated State Attorney, Katherine Martinez, did not sign the Filing of

Information, but instead, State Attorney Kyle Dull' s signature is present, which voids the

charging document for case B-15-34548. Same rule applies for case

F-17-16392 where Assistant state attorney Wayne Adams is the designated prosecuting attorney

but does not sign charging document.

FLORIDA RULES OF CRIMINAL PROCEDURE

Rule 3.121 F.R.C.P. Arrest Warrant

(a) Issuance. An arrest warrant, when issued, shall:




                                                194
      Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 195 of 201



1) be in writing and in the name of the State of Florida;

(2) set forth substantially the nature of the offense;

(3) command that the person against whom the complaint was

made be arrested and brought before a judge;

(4) specify the name of the person to be arrested or, if the name is unknown to the judge,

designate the person by any name or description by which the person can be identified with

reasonable certainty, and include a photograph if reasonably available;

(5) state the date when issued and the county where issued;

(6) be signed by the judge with the title of the office; or, may be

electronically signed by the judge if the arrest warrant bears the affiant' s signature, or electronic

signature, is supported by an oath or affirmation administered by the judge, or other person

authorized by law to administer oaths, and, if submitted electronically, is submitted by reliable

electronic means; and

(7) for offenses where a right to bail exists, set the amount of bail or other conditions of release,

and the return date.

RULE 3.131 F.R.C.P. ALIAS CAPIAS

Issuance of Capias; Bail Specified

On the filing of either an indictment or information charging the commission of a crime, if the

person named therein is not in custody or at large on bail for the offense charged, the judge shall

issue or shall direct the clerk to issue, either immediately or when so directed by the prosecuting

attorney, a capias for the arrest of the person. If the person named in the indictment or

information is a child and the child has been served with a promise to appear under the Florida

Rules of Juvenile Procedure, capias need not be issued. Upon the filing of the indictment or




                                                 195
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 196 of 201



information, the judge shall endorse the amount of bail, if any, and may authorize the setting

or modification of bail by the judge presiding over the defendant's first appearance hearing. This

endorsement shall be made on the capias and signed by the judge.

The Uniform Criminal Extradition Act

Congress implemented this provision through 18 U.S.C. Sec. 3182 (1985), which provides for

interstate cooperation in the apprehension and delivery of fugitives on demand from the

executive authority of the requesting state, district, or territory from which the person fled. Every

state in the United States has adopted provisions of the Uniform Criminal Extradition Act

(UCEA).

The UCEA provides for a more uniform process for one state to demand the surrender of a

person in another state who is accused of a crime. Each state has slightly different requirements

under the UCEA, however, the extradition act generally provides the following requirements:

   1 The demanding state must issue a valid arrest warrant;

   2    The Governor or other executive authority of the demanding state must make a written

        request;

   3    The person awaiting extradition is entitled to a hearing and representation by an attorney;

   4    Extradition may be waived by the person accused;

   5    If extradition is not waived, then the court must make certain findings on the request for

        extradition to ensure compliance with all legal requirements;

   6    The demanding state must take custody and transport the person accused within 30 days.

Malicious Prosecution

The cause of action for malicious prosecution has also long been recognized in the State of

Florida. See Tatum Bros. Real Estate & Inv. Co. v. Watson, 109 So. 623, 626 (Fla. 1926). To




                                                196
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 197 of 201



prevail in a malicious prosecution action, the Supreme Court has explained that a plaintiff must

establish the following elements:

an original criminal or civil judicial proceeding against the present plaintiff was commenced or

continued; (2) the present defendant was the legal cause of the original proceeding against the

present plaintiff as the defendant in the original proceeding; (3) the termination of the original

proceeding constituted a bona fide termination of that proceeding in favor of the present plaintiff;

(4) there was an absence of probable cause for the original proceeding; (5) there was malice on

the part of the present defendant; and ( 6) the plaintiff suffered damage as a result of the original

proceeding.

ABUSE OF PROCESS

The elements of a cause of action for abuse of process under Florida law are: ( 1) an illegal,

improper, or perverted use of process by the defendant; (2) an ulterior motive or purpose in

exercising the illegal, improper, or perverted process; and (3) damages to the plaintiff as a result.

Valdes v. GAB Robins N. Am. Inc., 924 So.2d 862 (Fla. 3d DCA 2006)

FLORIDA RULES OF JUDICIAL ADMINISTRATION

Rule 2.520. Documents

(a) Electronic Filing Mandatory. All documents filed in any court shall be filed by electronic

transmission in accordance with rule 2.525. "Documents" means pleadings, motions, petitions,

memoranda, briefs, notices, exhibits, declarations, affidavits, orders, judgments, decrees, writs,

opinions, and any paper or writing submitted to a court.

(b) Type and Size. Documents subject to the exceptions set forth in rule 2.525(d) shall be

legibly typewritten or printed, on only one side of letter sized (8 1/2 by 11 inch) white recycled

paper with one inch margins and consecutively numbered pages. For purposes ofthis rule, paper




                                                 197
     Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 198 of 201



is recycled if it contains a minimum content of 50 percent waste paper. Reduction of legal-size (8

1/2 by 14 inches) documents to letter size (8 1/2 by 11 inches) is prohibited. All documents filed

by electronic transmission shall comply with rule 2.526 and be filed in a format capable of being

electronically searched and printed in a format consistent with the provisions of this rule.

(c) Exhibits. Any exhibit or attachment to any document may be filed in its original size.

(d) Recording Space and Space for Date and Time Stamps.

( 1) On all documents prepared and filed by the court or by any party to a proceeding which are to

be recorded in the public records of any county, including but not limited to final money

judgments and notices of lis pendens, a 3- inch by 3-inch space at the top right-hand comer on

the first page and a I-inch by 3-inch space at the top right-hand comer on each subsequent page

shall be left blank and reserved for use by the clerk of court.

(2) On all documents filed with the court, a I-inch margin on all sides must be left blank for date

and time stamps.

(A) Format. Date and time stamp formats must include a single line detailing the name of the

court or Portal and shall not include clerk seals. Date stamps must be 8 numerical digits

separated by slashes with 2 digits for the month, 2 digits for the date, and 4 digits for the year.

Time stamps must be formatted in 12 hour time frames with a.m. or p.m. included. The font size

and type must meet the Americans with Disabilities Act requirements.

(B) Location. The Portal stamp shall be on the top left of the document. The Florida Supreme

Court and district courts of appeal stamps shall be on the left margin horizontally. Any

administrative agency stamp shall be on the right margin horizontally. The clerk's stamp for

circuit and county courts shall be on the bottom of the document.




                                                 198
        Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 199 of 201



(C) Paper Filings. When a document is filed in paper as authorized by rule, the clerk may stamp

the paper document in ink with the date and time of filing instead of, or in addition to, placing

the electronic stamp as described in subdivision (B). The ink stamp on a paper document must be

legible on the electronic version of the document, and must neither obscure the content or other

date stamp, not occupy space otherwise reserved by subdivision (B).

(e) Exceptions to Recording Space. Any documents created by persons or entities over which

the filing party has no control, including but not limited to wills, codicils, trusts, or other

testamentary documents; documents prepared or executed by any public officer; documents

prepared, executed, acknowledged, or proved outside of the State of Florida; or documents

created by State or Federal government agencies, may be filed without the space required by this

rule.

(f) Noncompliance. No clerk of court shall refuse to file any document because of

noncompliance with this rule. However, upon request of the clerk of court, noncomplying

documents shall be resubmitted in accordance with this rule.

FLORIDA STATUTE 28.222

28.222 Clerk To Be County Recorder

(1)     The clerk of the circuit court shall be the recorder of all instruments that he or she may be

required or authorized by law to record in the county where he or she is clerk.

(2)     The clerk of the circuit court shall record all instruments in one general series called

"Official Records." He or she shall keep a register in which he or she shall enter at the time of

filing the filing number of each instrument filed for record, the date and hour of filing, the kind

of instrument, and the names of the parties to the instrument. The clerk shall maintain a general




                                                   199
       Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 200 of 201



alphabetical index, direct and inverse, of all instruments filed for record. The register of Official

Records must be available at each office where official records may be filed.

     ACTS SUBJECTING PERSON TO JURISDICTION OF COURTS OF STATE.

Florida Statute 48.193

(l)(a)   A person, whether or not a citizen or resident ofthis state, who personally or through an

agent does any of the acts enumerated in this subsection thereby submits himself or herself and,

if he or she is a natural person, his or her personal representative to the jurisdiction of the courts

of this state for any cause of action arising from any of the following acts:

1.       Operating, conducting, engaging in, or carrying on a business or business venture in

this state or having an office or agency in this state.

2.       Committing a tortious act within this state.

3.       Owning, using, possessing, or holding a mortgage or other lien on any real property

within this state.

4.       Contracting to insure a person, property, or risk located within this state at the time of

contracting.

5.       With respect to a proceeding for alimony, child support, or division of property in

connection with an action to dissolve a marriage or with respect to an independent action for

support of dependents, maintaining a matrimonial domicile in this state at the time of the

commencement of this action or, if the defendant resided in this state preceding the

commencement of the action, whether cohabiting during that time or not. This paragraph does

not change the residency requirement for filing an action for dissolution of marriage.

6.       Causing injury to persons or property within this state arising out of an act or

omission by the defendant outside this state, if, at or about the time of the injury, either:




                                                  200
      Case 1:19-cv-00221-AW-GRJ Document 1 Filed 10/25/19 Page 201 of 201



a.      The defendant was engaged in solicitation or service activities within this state; or

b.      Products, materials, or things processed, serviced, or manufactured by the

defendant anywhere were used or consumed within this state in the ordinary course of

commerce, trade, or use.

7.      Breaching a contract in this state by failing to perform acts required by the contract to be

performed in this state.

8.      With respect to a proceeding for paternity, engaging in the act of sexual intercourse

within this state with respect to which a child may have been conceived.

9.      Entering into a contract that complies withs. 685.102.

(b)     Notwithstanding any other provision of this subsection, an order issued, or a penalty or

fine imposed, by an agency of another state is not enforceable against any person or entity

incorporated or having its principal place of business in this state if the other state does not

provide a mandatory right of review of the agency decision in a state court of competent

jurisdiction.




                                                 201
